              1:17-cv-01201-SEM-EIL # 90-7                          Page 1 of 36                                                         E-FILED
                                                             Transcript of Gary Farha                    Monday, 08 July, 12019
                                                                                                                            (1 to02:46:57
                                                                                                                                  4)       PM
                                                                                                             Clerk, U.S. District Court, ILCD
                                                            Conducted on July 18, 2018
                                                                    1                                                                       3
1                                                                        1                     I N D E X
2                                                                        2    DEPONENT                                   PAGE NUMBER
3             IN THE UNITED STATES DISTRICT COURT                        3    GARY FARHA
4            FOR THE CENTRAL DISTRICT OF ILLINOIS                        4        Examination by Ms. Thompson               5
5                       SPRINGFIELD DIVISION                             5        Examination by Ms. Emery                  136
6                                                                        6
7    CURTIS LOVELACE, LOGAN        )                                     7
     LOVELACE, LINCOLN             )
8    LOVELACE & CHRISTINE          )                                     8
     LOVELACE on behalf of         )
9    her minor son LARSON          )                                     9
     LOVELACE,                     )
10                                 )                                     10
             Plaintiffs,           )
11                                 )                                     11                      E X H I B I T S
         - vs -                    )   No. 1:17-CV-01201-
12                                 )       JES-JEH                       12 NUMBER         DESCRIPTION                      MARKED
   DET. ADAM GIBSON, POLICE        )
13 CHIEF ROBERT COPLEY,            )                                     13 Farha 1        E-mails Bates stamped PLF        84
   SGT. JOHN SUMMERS, LT.          )                                                       4753 and PLF 4754
14 DINA DREYER, DET.               )                                     14
   ANJANETTE BISWELL,              )                                          Farha 2      E-mail Bates stamped PLF 3250 95
15 UNKNOWN QUINCY POLICE           )                                     15
   OFFICERS, GARY FARHA,           )                                          Farha 3      E-mail and Adam Gibson           97
16 CORONER JAMES KELLER,           )                                     16                Summary Bates stamped AC 59
   THE CITY OF QUINCY and          )                                                       through AC 73
17 COUNTY OF ADAMS,                )                                     17
                                   )                                          Farha 4      E-mail Bates stamped AC 113      103
18           Defendants.           )                                     18
                                                                              Farha 5      E-mails Bates stamped PLF        108
19                                                                       19                5008 through PLF 5013
20            VIDEO DEPOSITION of GARY FARHA, taken in                   20 Farha 6        E-mail Bates stamped PLF 2845 111
21 the above-entitled case before Gina L. Nottingham,                    21 Farha 7        Document page numbered 1 of      119
                                                                                           71, 6 of 71, 7 of 71, 8 of
22 Certified Shorthand Reporter of Adams County,                         22                71, 9 of 71, 10 of 71, 34 of
                                                                                           71, and 37 of 71
23 Illinois, at 8:55 A.M., on July 18, 2018, at 625                      23
24 Vermont Street, Quincy, Adams County, Illinois.                       24


                                                                    2                                                                      4
1        APPEARANCES:                                                    1          THE VIDEOGRAPHER: The time is 8:55.
2             MS. TARA THOMPSON
              Attorney at Law                                            2 Here begins media number 1 in the videotaped
3             Loevy & Loevy
              311 North Aberdeen                                         3 deposition of Gary Farha in the matter of Lovelace,
4             3rd Floor
5
              Chicago, Illinois 60607
              (312) 243-5900
                                                                         4 et al., versus Gibson et al., in the United States
              tara@loevy.com                                             5 District Court for the Central District of
6
                             appeared for the Plaintiffs.
7                                                                        6 Illinois, case number 1:17-cv-01201-JES-JEH.
              MS. ELLEN EMERY
8             Attorney at Law                                            7          Today's date is July 18, 2018. The
              Ancel Glink Diamond Bush DiCianni &
9              Krafthefer
              140 South Dearborn Street
                                                                         8 videographer today is Erin Schuppert representing
10            Suite 200
              Chicago, Illinois 60603                                    9 Planet Depos. This video deposition is taking
11            (312) 782-7606
              eemery@ancelglink.com                                      10 place at 625 Vermont Street, Quincy, Illinois.
12
13
              MR. WILLIAM MECKES
              Attorney at Law
                                                                         11         Would counsel please voice identify
              Scholz Loos Palmer Siebers & Duesterhaus
14            625 Vermont Street                                         12 themselves and state whom they represent.
              Quincy, Illinois 62301
15            (217) 223-3444                                             13         MS. THOMPSON: Good morning, Mr. Farha.
              wmeckes@slpsd.com
16
                             appeared for the City of
                                                                         14 My name is Tara Thompson and I represent the
17                           Quincy Defendants.                          15 plaintiffs.
18
              MR. JAMES HANSEN                                           16         THE WITNESS: Good morning.
19            Attorney at Law
              Schmiedeskamp Robertson Neu & Mitchell                     17         MR. HANSEN: Jim Hansen for Gary Farha,
20            525 Jersey Street
21
              Quincy, Illinois 62301
              (217) 223-3030
                                                                         18 Jim Keller, and Adams County.
              jhansen@srnm.com                                                      MS. EMERY: Ellen Emery for the Quincy
22                                                                       19
                             appeared for the County of
23                           Adams Defendants.                           20 defendants.
24   Gina L. Nottingham, CSR                                             21         MR. MECKES: William Meckes for the
     License No. 084-002584
                                                                         22 Quincy   defendants.
                                                                         23         THE VIDEOGRAPHER: The court reporter
                                                                         24 today is Gina Nottingham representing Planet Depos.
                                                            PLANET DEPOS
                                               888.433.3767 | WWW.PLANETDEPOS.COM                                                      EXHIBIT F
          1:17-cv-01201-SEM-EIL # 90-7                   Page 2 of 36
                                            Transcript of Gary Farha                                2 (5 to 8)

                                           Conducted on July 18, 2018
                                                         5                                                       7
1          Would the reporter please swear in the            1 occasions.
2 witness and proceed.                                       2     Q. And prior to the deposition today, have
3          (Witness sworn.)                                  3 you reviewed any documents?
4               GARY FARHA,                                  4     A. Some of the documents that he had showed
5 having been first duly sworn by the Court Reporter,        5 me with regard to the various e-mails that had been
6 was examined and testified as follows:                     6 produced.
7                EXAMINATION BY                              7     Q. Other than looking at e-mails, are there
8                MS. THOMPSON:                               8 any other documents that you reviewed?
9      Q. Mr. Farha, good morning. Have you ever             9     A. Just the late discovery today.
10 been deposed before, sir?                                 10    Q. All right. Am I correct, Mr. Farha, that
11     A. Not in a deposition, no.                           11 you  were admitted to the Illinois Bar in 1984?
12     Q. Obviously you have a significant                   12    A. Yes.
13 familiarity with the law and with legal                   13    Q. And have you been admitted to the bars of
14 proceedings; is that right, sir?                          14 any other states?
15     A. I do.                                              15    A. No.
16     Q. Let me give you just a couple of brief             16    Q. You also graduated from law school in
17 background   rules for this deposition and then we        17 1984;  is that correct?
18 will proceed. There is a court reporter here              18    A. University of Missouri at Columbia.
19 that's obviously writing down everything both of us       19    Q. All right. And what was your first legal
20 says, so I will do my very best not to interrupt          20 job after graduating from law school?
21 you, sir, and I would ask that you wait until I           21    A. My first legal job was basically starting
22 finish asking a question before you answer so that        22 out on my own in a sole practitioner -- as a sole
23 we're not talking over one another. All right?            23 practitioner.
24     A. That's fine.                                       24    Q. What kind of legal work were you doing in
                                                         6                                                       8
1      Q. She has got to give verbal -- she has got          1 in a practice?
2 to write down your responses, and so if you are            2     A. Anything that I could get. As a solo
3 saying huh-uh or uh-huh, she won't be able to type         3  practitioner,  you basically do whatever. I was --
4 that down. So I would ask if you have a response           4 in 1985, I became a part-time public defender, but
5 that's a yes or no that you indicate yes or no.            5 I also handled virtually any type of case that I
6 Okay, sir?                                                 6 could handle, divorces, bankruptcies. We did a
7      A. That is fine.                                      7 large amount of collection work for Check Brokerage
8      Q. Obviously you can take a break at any              8 Corporation, which was a company that collected on
9 time. I would just ask that if there is a question         9 bad checks and things like that.
10 pending that you answer that question before we           10    Q. Was your practice here in Adams County?
11 break. All right?                                         11    A. Yes.
12     A. That's fine.                                       12    Q. And when you became a part-time public
13     Q. And if there is any questions I ask that           13 defender, was that also here in Adams County?
14 you don't understand, please let me know;                 14    A. Yes.
15 otherwise, I'm going to assume that you understood        15    Q. How long were you a part-time public
16 the questions. Okay?                                      16 defender  for?
17     A. Fine.                                              17    A. Three and a half years.
18     Q. Can you think of any reason, Mr. Farha,            18    Q. And what did you do after ending your
19 why  you would be unable to give truthful and             19 time as a part-time public defender?
20 accurate testimony today?                                 20    A. I went into partnership with Tom Leeper,
21     A. No.                                                21 who was the outgoing State's Attorney.
22     Q. What did you do to prepare for this                22    Q. And that was with the firm of Leeper &
23 deposition, sir?                                          23 Farha?
24     A. I spoke with my attorney on several                24    A. Yes.
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-7              Page 3 of 36
                                           Transcript of Gary Farha                               3 (9 to 12)

                                          Conducted on July 18, 2018
                                                    9                                                        11
1     Q. How long did you work in the firm of            1      A. Well, in 2014, in the early part, I was
2 Leeper & Farha?                                        2 still doing the same duties. In August of 2014,
3     A. From 1988 to 2001.                              3 when I came back, at first, because I was still
4     Q. What did you do after -- well, let me ask       4 recuperating, I basically handled anything that
5 you this.                                              5 they threw at me. We were doing pleas and
6          At some point you left that firm,             6 sentencings and things like that, but I cannot say
7 correct?                                               7 that I was advising the task force any longer.
8     A. Yes, but in 1995, July of 1995, I became        8      Q. When you returned from your illness, were
9 a part-time State's Attorney. I still worked in my     9 you still involved in criminal prosecutions in the
10 partnership with Tom Leeper until 2001.               10 office?
11    Q. In 2001, did your position with the             11     A. Yes.
12 State's Attorney's Office become full-time?           12     Q. Were you doing any civil work in the
13    A. Yes.                                            13 office when you returned?
14    Q. And what happened to your firm at that          14     A. No.
15 point?                                                15     Q. And at the time that you became first
16    A. I left it.                                      16 assistant in 2004, from that point until 2014, did
17    Q. Did the firm remain in existence in some        17 you do any civil work in the office?
18 form?                                                 18     A. No.
19    A. I believe so.                                   19     Q. For what period of time in 2014 were you
20    Q. During the time that you were a part-time       20 away from the State's Attorney's Office dealing
21 member of the State's Attorney's Office, what kind    21 with your illness?
22 of work did you do with the office?                   22     A. On June 30th I went to the doctor for the
23    A. Initially traffic for two years, and then       23 first time and I was immediately hospitalized and
24 Mr. Bier asked me if I wouldn't go out to the task    24 remained in the hospital until August the 3rd. I
                                                    10                                                       12
1 force. We had an explosion of methamphetamine          1 think that is the day the staples came out of my
2 cases and they needed help getting organized to        2 stump, and I returned to work on that next Monday,
3 deal with that problem, so I went out there and        3 which I believe was the 6th.
4 worked with those guys on procedures and things.       4      Q. Had you missed any periods of work in
5      Q. How long did you work with the task            5 2014 before June 30th?
6 force?                                                 6      A. No.
7      A. Well, I still work with them, so that's        7      Q. And --
8 been continuous since 1997.                            8      A. Sorry.
9      Q. In 1997, were you the person in the            9          MR. HANSEN: Just let her finish the
10 State's Attorney's Office that was tasked with        10 question before you answer.
11 assisting the task force?                             11 BY MS. THOMPSON:
12     A. Yes.                                           12     Q. I think you anticipated the question, but
13     Q. And has that been your assignment -- I         13 were there periods of time you missed prior to June
14 understand now you don't get assignments from the     14 30th in 2014 leading up to your taking more
15 office, but has that been your responsibility since   15 extended leave, sir?
16 that time that you started there?                     16     A. No.
17     A. I would say no. Sometime in 2004 when I        17     Q. Were there special responsibilities that
18 became the first assistant, I continued to work       18 you had in the State's Attorney's Office during the
19 solely drug cases, but I've had other                 19 time that you were the first assistant?
20 responsibilities. In 2014, after my illness, I did    20     A. I handled all the negotiations for felony
21 not do drug cases after that.                         21 cases, plea negotiations.
22     Q. In 2014, what did your work in the             22     Q. Were there any other specific
23 State's Attorney's Office entail after you stopped    23 responsibilities of the person who worked as the
24 doing drug cases?                                     24 first assistant during the time that you had that
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-7             Page 4 of 36
                                          Transcript of Gary Farha                               4 (13 to 16)

                                         Conducted on July 18, 2018
                                                   13                                                       15
1 position?                                              1 Grand Jury, Jon would have presented them.
2      A. No.                                            2 BY MS. THOMPSON:
3      Q. During the time that you were in the           3      Q. You've mentioned your boss several times.
4 State's Attorney's Office, did you try felony          4 That is Jon Barnard; is that right?
5 cases?                                                 5      A. That is Jon Barnard, yes.
6      A. Absolutely.                                    6      Q. And again, I understand that you know
7      Q. Did you first chair felony cases?              7 where I'm going. I'm just going to ask you again
8      A. Absolutely.                                    8 to try not to interrupt me just so we are getting a
9      Q. And to the present, how many felony cases      9 clear record here, sir. Okay?
10 have you first chaired at the State's Attorney's      10     A. Certainly.
11 Office?                                               11     Q. During your time in the State's
12     A. Hundreds.                                      12 Attorney's Office, is the Quincy Police Department
13     Q. Have you tried murder cases, sir?              13 the main law enforcement agency that your office
14     A. Two, one as a public defender, one as the      14 has worked with in the prosecution of criminal
15 first assistant.                                      15 cases?
16     Q. When was the murder case that you tried        16     A. There are three offices that we deal
17 as the first assistant?                               17 with.   I don't know if I want to say main. That's
18     A. I think it was probably 2012. I can tell       18 a hard thing. We deal with the Illinois State
19 you the circumstances of it. It was a shooting.       19 Police, the Adams County Sheriff's Department, and
20 And Jon, my boss, would always handle the murder      20 the Quincy Police Department. Those are the main
21 cases. He was an excellent trial attorney, and        21 investigatory agencies that we deal with.
22 that was his job. However, this particular case       22     Q. Does one of those three agencies end up
23 was on a docket and he had a fishing trip planned     23 being the arresting agency in more cases that your
24 to Canada and did not want to do it and gave me the   24 office is involved in than the other two?
                                                   14                                                       16
1 opportunity to do it, which we did, and eventually     1       A. Certainly I think the Quincy Police
2 that pled out, not to murder.                          2 Department has more investigations than the other
3      Q. What was the name of the defendant in          3 two agencies here in Adams County.
4 that case?                                             4       Q. Has that been true over the entirety of
5      A. I don't remember. I believe it was             5 the time that you've been with the State's
6 Jackson, but I do not remember.                        6 Attorney's Office?
7      Q. Who else in the office was involved in         7       A. Yes.
8 assisting with that prosecution?                       8       Q. And you now, sir, are the elected State's
9      A. Joshua Jones.                                  9 Attorney?
10     Q. Was he the second chair? Had the case          10      A. I am.
11 proceeded to trial, would he have served as the       11      Q. And when were you elected to the State's
12 second chair?                                         12 Attorney position?
13     A. Yes.                                           13      A. On November, I believe it was the 8th,
14     Q. During your time in the State's                14 but I'm not sure, of 2016.
15 Attorney's Office in total, how many murder           15      Q. I want to ask you some questions about
16 investigations have you been involved in?             16 the  procedures in the State's Attorney's Office,
17         MR. HANSEN: I would object to the form.       17 and I want to ask you about the procedures as they
18         Go ahead, you can answer.                     18 existed during the time that you were -- well, let
19         THE WITNESS: The word involvement is          19 me limit that in a better way.
20 difficult because when the cases would come to us,    20         I want to ask you about some procedures
21 I would never charge them, Jon would always do        21 in the State's Attorney's Office, and I'm asking
22 that. I may have handled a couple preliminary         22 you about the procedures in the office that were in
23 hearings, because I handled all the preliminary       23 place in the 2013-2014 time period. All right,
24 hearings for the felony cases. If they went to the    24 sir?
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-7               Page 5 of 36
                                           Transcript of Gary Farha                                5 (17 to 20)

                                          Conducted on July 18, 2018
                                                    17                                                        19
1      A. All right.                                     1 investigations prior to a charging decision being
2      Q. So for these questions I will make myself      2 made in those investigations?
3 as clear as I can, but that's the time period that     3     A. Probably.
4 I'm talking about. All right?                          4     Q. As you sit here today, do you remember
5      A. Yes.                                           5 discussing any specific homicide investigations
6      Q. So during the 2013-14 time period in the       6 that were precharging with Mr. Barnard?
7 State's Attorney's Office, did the State's             7     A. Only the one -- and now I remember. I
8 Attorney's Office have a procedure for what to do      8 think it was Vincent Jackson when he turned that
9 when the Quincy Police Department informed your        9 over to me, but that was not -- it had already been
10 office that they were investigating a potential       10 charged. So no.
11 homicide?                                             11    Q. Did the State's Attorney's Office have
12     A. There were no procedures written. The          12 any written documentation that it created with
13 standard procedure was to talk to Jon Barnard.        13 respect to homicide investigations that were in a
14     Q. And were there any particular people in        14 precharging posture?
15 the Quincy Police Department who were the contacts    15    A. Not that I'm aware of.
16 for Jon Barnard in discussing homicide                16    Q. At meetings in the State's Attorney's
17 investigations?                                       17 Office, did -- as a matter of, you know, informing
18     A. It would be whoever the lead detective         18 members of the office what was going on, did the
19 was on that particular case.                          19 State's Attorney's Office personnel discuss
20     Q. Were you involved in meeting with the          20 homicide investigations that were in a precharging
21 Quincy Police Department about homicide               21 posture?
22 investigations with Mr. Barnard at any point during   22    A. Ma'am, you are making an assumption there
23 the time that you have been with the State's          23 that was not true. We didn't have meetings.
24 Attorney's Office?                                    24    Q. Did you have any staff meeting during the
                                                    18                                                        20
1      A. No.                                            1 entirety of the time that you were in the State's
2      Q. Would Jon Barnard delegate to any other        2 Attorney's Office as a first assistant?
3  member    of the State's Attorney's Office any        3      A. We had staff meetings very, very
4 responsibility for assisting the Quincy Police         4 occasionally and they were very specific, not on
5 Department with a homicide investigation?              5 cases, though. It was never a discussion -- maybe
6      A. Perhaps on occasion, but I don't remember      6 pretrials as to what cases remained on, but there
7 any specific occasion.                                 7 was never discussion at those meetings as to
8      Q. Can you tell us any tasks that you recall      8 specifics of an individual case.
9 Jon Barnard delegating to someone else in the          9      Q. Am I correct that during your time as
10 office to assist the Quincy Police Department with    10 first assistant in the State's Attorney's Office
11 a homicide investigation?                             11 that a way that case assignments would be made or
12     A. I think he probably delegated research         12 shared would be to send around a memo listing all
13 opportunities for different cases, but -- maybe       13 of the cases and the personnel who were assigned to
14 courtroom assignments like a preliminary hearing or   14 those cases?
15 something like that, but, no, I really don't          15     A. That is true. Usually is about two weeks
16 ever -- he was very proprietary about the murder      16 before   the cases were going to pretrial.
17 cases.                                                17     Q. And who in your time as the first
18     Q. When you are talking about "research           18 assistant in the State's Attorney's Office would
19 opportunities,"  are you talking about legal          19 make the decision about who to assign to what
20 research?                                             20 particular cases?
21     A. Yes.                                           21     A. I did for the first couple years. After
22     Q. Over the time that you were the first          22 that  it was -- from like 2004 to 2006 while Jon was
23 assistant in the State's Attorney's Office, did you   23 getting acclimated to the office. He had been an
24 ever discuss with Mr. Barnard any ongoing homicide    24 assistant in the early 1990s, and after that had
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-7              Page 6 of 36
                                         Transcript of Gary Farha                                 6 (21 to 24)

                                        Conducted on July 18, 2018
                                                  21                                                         23
1 not been really working with the State's Attorney's    1 process was true in 2013 and 2014?
2 Office other than trying the major cases that went     2      A. Yes.
3 on from 1995 until his election in 2004. I was         3      Q. Did the State's Attorney's Office utilize
4 working. Mr. Bier had had me taking over               4 the Grand Jury process for cases of consequence, as
5 negotiations, and I was working with those cases       5 you indicated, as an investigative tool?
6 and helping him assign the cases from 2001 until       6      A. There were times.
7 probably about 2006 when Jon completely took that      7           MR. HANSEN: Go ahead. Go ahead.
8 over.                                                  8           THE WITNESS: There were times.
9      Q. And when Jon took over the assignment of       9 BY MS. THOMPSON:
10 cases, would he, to your knowledge, confer with       10     Q. For instance, people can be compelled to
11 anyone about how to assign those cases out in         11 testify  before the Grand Jury as a way of locking
12 the -- using the process that you've previously       12 in their testimony, correct?
13 described?                                            13     A. They can, but I can tell you that in the
14     A. Well, first of all, if I may, let me           14 years   that I was ever involved with the Grand Jury
15 explain our office a little bit to you. It was the    15 we have never brought somebody that was a
16 State's Attorney and six other attorneys. All of      16 defendant -- proposed defendant or anticipated that
17 them were full-time except for one. I would get       17 he would be the -- or she would be the defendant to
18 automatically assigned every drug case. In Adams      18 a Grand Jury in my memory. The only people that
19 County I would say drug cases are about 50 percent    19 would ever be brought to the Grand Jury, other than
20 of any individual trial docket. So I was              20 a law enforcement officer, would be a corroborating
21 automatically assigned those cases. He would put      21 witness just to lock up their testimony.
22 his initials there, too, but I usually had about 50   22     Q. And for cases of consequence, is that
23 cases. And then he would just pick and choose who     23 process of locking in testimony of corroborating
24 would get the other cases.                            24 witnesses something that the State's Attorney's
                                                  22                                                         24
1      Q. Was there -- let me ask you this               1 Office used on a regular basis?
2 question.                                              2          MR. HANSEN: Object to form.
3          In the 2013-2014 time period, was there a     3          Go ahead.
4 particular person in the State's Attorney's Office     4          THE WITNESS: Not on a regular basis.
5 who was responsible for dealing with matters that      5 BY MS. THOMPSON:
6 concerned the Grand Jury?                              6       Q. And I want to make sure I understood what
7      A. Jon Barnard.                                   7 you said about this. Would it be used to lock up
8      Q. All right. And I take it that the Grand        8 testimony of corroborating witnesses or cooperating
9 Jury process was used not just for homicide cases      9 witnesses?
10 but for other kinds of felony cases as well; is       10      A. Both.
11 that right?                                           11      Q. Would the --
12     A. It is. Our policy has changed                  12      A. Sorry about my use of language there, but
13 dramatically in the past year, but then the cases     13 it is actually both.
14 that were presented to the Grand Juries were in       14      Q. And I just want to make sure I
15 basically three categories. There were cases that     15 understand, which is why I'm asking. Would the --
16 were drug sales and buys that the drug task force     16 and to follow up on that, in this 2013-2014 time
17 would want to present to it in order to keep the      17 period, would the State's Attorney's Office use the
18 confidential source anonymous. There were cases       18 Grand Jury process to compel people who might not
19 that would be presented to the Grand Jury if we did   19 otherwise willingly cooperate in order to give
20 not prevail at a preliminary hearing. Those were      20 testimony that would then be locked in?
21 few and far between. And the third case would be a    21         MR. HANSEN: Object to form.
22 case that was of major consequence.                   22         Go ahead.
23     Q. And the procedure you just described and       23         THE WITNESS: I know there were occasions
24 the kind of cases that went to the Grand Jury, that   24 where subpoenas were issued, but I don't remember
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-7              Page 7 of 36
                                          Transcript of Gary Farha                                  7 (25 to 28)

                                         Conducted on July 18, 2018
                                                    25                                                         27
1 any case -- and again, I was not presenting cases        1      Q. When was that?
2 at that time, but I'm not aware of any cases where       2      A. I don't know.
3 the witness was unwilling to come and testify.           3      Q. This is while Mr. Lovelace was in law
4 BY MS. THOMPSON:                                         4 school?
5      Q. Did the State's Attorney's Office in the         5      A. I assume so.
6 2013-14 time period also use the availability of         6      Q. And did you -- did you work with
7 Grand Jury subpoenas as a way to get information         7 Mr. Lovelace at any point before he joined the
8 about ongoing investigations?                            8 State's Attorney's Office?
9      A. I believe Mr. Barnard did, yes.                  9      A. No.
10     Q. Okay. Were you ever involved in the              10     Q. Do you remember what year Mr. Lovelace
11 process   for discussing or obtaining such subpoenas?   11 joined the State's Attorney's Office?
12     A. I did not ever issue them. I mean,               12     A. It would have been when Jon Barnard was
13 somebody may have asked me can I get a subpoena,        13 elected.
14 and I would refer them on to Jon because, again, I      14     Q. And at that point he worked in the
15 was not doing the Grand Jury at that time.              15 State's Attorney's Office part-time; is that right?
16     Q. Are you familiar with the member of the          16     A. Yes.
17 State's  Attorney's Office named Josh Jones?            17     Q. While he was in the State's Attorney's
18     A. Yes.                                             18 Office as a part-time employee, did you and he ever
19     Q. And Mr. Jones is employed with the               19 work on any cases together?
20 State's Attorney's Office under you today; is that      20     A. I would be answering any questions he had
21 right, sir?                                             21 about a particular case, yes.
22     A. I brought him back from Madison County,          22     Q. As the first assistant in the office, did
23 yes.                                                    23 you have any supervisory responsibility over other
24     Q. Before he went to Madison County, he was         24 Assistant State's Attorneys?
                                                    26                                                         28
1 also with the State's Attorney's Office here in          1      A. In theory, I guess I did. In practice,
2 Adams County?                                            2 no.
3      A. Yes. I don't remember the dates of his           3      Q. And even if there was no structural
4 employment before he left, but yes, he was.              4 organization of, you know, here is the chain of
5      Q. In 2013 and 2014, did he have a                  5 command so to speak, when you were the first
6 particular assignment in the State's Attorney's          6 assistant, did people see you as a person they
7 Office?                                                  7 could go to for advice and to get questions
8         MR. HANSEN: If you know.                         8 answered?
9         THE WITNESS: Yeah, I don't really recall         9      A. Yes.
10 what his assignment was. I think he was handling        10     Q. And was that true of your relationship
11 misdemeanor -- the misdemeanor call. We have            11 with Mr. Lovelace, that he came to you for advice
12 completely changed how we assign cases and do           12 and with questions?
13 things now, but I think at that time that's what he     13     A. Absolutely. And at the time he and I
14 was doing.                                              14 also had a friendship out of the office as well.
15 BY MS. THOMPSON:                                        15     Q. During the time that he was an Assistant
16     Q. One of the other people that you worked          16 State's Attorney, how often did you and
17 with in the State's Attorney's Office was Curtis        17 Mr. Lovelace spend time together socially outside
18 Lovelace; is that correct?                              18 the office?
19     A. Yes.                                             19     A. Quite frequently, particularly after the
20     Q. And when did you first meet Mr. Lovelace?        20 death of his first wife.
21     A. Because I am an Illinois fan and because         21     Q. Would you go out to dinner together?
22 I have  a close friend, Larry Blickhan, I met him       22     A. Maybe. Or see him out to dinner. I
23 when he was an intern with Lewis Blickhan Longlett      23 mean, Quincy is a small town, but I definitely had
24 & Timmerwilke.                                          24 him over to my house numerous times with his
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-7                  Page 8 of 36
                                           Transcript of Gary Farha                                   8 (29 to 32)

                                          Conducted on July 18, 2018
                                                        29                                                       31
1 children.                                                  1 BY MS. THOMPSON:
2      Q. And the numerous times that you had him            2      Q. And is what Mr. Gibson told you what
3 over to your house, were those both before and             3 caused you to re-evaluate your friendship with
4 after the passing of his first wife?                       4 Mr. Lovelace?
5      A. I wouldn't say before because, I'll be             5      A. I need to say this: That my friendship
6 quite candid, I did not get along with his first           6 with Curtis disintegrated somewhat by his second
7 wife.                                                      7 marriage, but I still did things with him. I was
8      Q. Was there a particular reason that you             8 not a fan of his second wife either.
9 did not get along with his first wife?                     9      Q. The second wife that you're referring to
10     A. Yeah, because she was an alcoholic and             10 is someone named Erika Gomez; is that correct?
11 very  obnoxious.                                          11     A. Yes.
12     Q. Was her -- the way that you perceived her          12     Q. And at some point Mr. Lovelace and
13 behavior something that led you to conclude she was       13 Ms. Gomez separated; is that true?
14 not a person you wanted to spend time with?               14     A. I don't know when, but yes.
15     A. Yes.                                               15     Q. All right. And did your friendship,
16     Q. After his wife passed, is it fair to say           16 although it was impacted by that marriage, did it
17 that one of the reasons you had him and his               17 survive the marriage?
18 children over to your home is because you were            18        MR. HANSEN: Object to form.
19 concerned about your friend and wanted to make sure       19        But go ahead.
20 that he had caring people in his life that he could       20        THE WITNESS: I was still doing things
21 spend time with?                                          21 when he was married to Erika, but she made me very
22        MR. HANSEN: Object to form.                        22 uncomfortable.
23        Go ahead.                                          23 BY MS. THOMPSON:
24        THE WITNESS: I would say that's                    24     Q. Well, after Mr. Lovelace and Ms. Gomez
                                                        30                                                       32
1 generally true. I also enjoyed his company. The            1 separated, did you continue to, you know, interact
2 one thing we had in common was Illinois football,          2 with Mr. Lovelace socially?
3 Illinois basketball, and his kids were great kids,         3      A. Probably not much.
4 and so I enjoyed having him over to the house to           4      Q. Did you interact with him socially after
5 watch -- it was usually around a sporting event            5 he left the State's Attorney's Office?
6 that he would come over.                                   6      A. Occasionally.
7 BY MS. THOMPSON:                                           7      Q. And you said that when -- and we will
8      Q. Was there -- did there come a time where,          8 talk about this more, but when Mr. Gibson informed
9 you know, you consider in looking back on things           9 you about his investigation, you said there was
10 that your friendship with Mr. Lovelace came to an         10 things that you learned about from Mr. Gibson that
11 end?                                                      11 you had not known before; is that right?
12     A. Probably. I would say once Mr. Gibson              12     A. Yes.
13 had talked to me about that.                              13     Q. And did learning those things cause you
14     Q. And when you say when Mr. Gibson talked            14 to conclude that you had -- there was no further
15 to you about that, do you mean when Mr. Gibson            15 reason to continue any level of friendship with
16 talked to you about the investigation into Cory           16 Mr. Lovelace?
17 Lovelace's death?                                         17     A. Yes, that's fair.
18     A. Yes.                                               18     Q. At what point did you decide that you
19     Q. And is it fair to say that you were                19 were  going to run for the position of State's
20 alarmed to think that Mr. Lovelace might have been        20 Attorney?
21 involved in a terrible crime?                             21     A. Probably --
22         MR. HANSEN: Object to form.                       22         MR. HANSEN: Go ahead.
23         THE WITNESS: I was astounded at the               23         THE WITNESS: Probably when Jon Barnard
24 allegations, things I had never known.                    24 told me that he was going to resign halfway through
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-7              Page 9 of 36
                                          Transcript of Gary Farha                                 9 (33 to 36)

                                         Conducted on July 18, 2018
                                                    33                                                        35
1 his third term, told people that I was with that he    1 course of your friendship any of his political
2 was going to resign and have me appointed. So          2 aspirations?
3 possibly 2012.                                         3      A. No.
4 BY MS. THOMPSON:                                       4      Q. Did you ever discuss your political
5     Q. Did -- when Mr. Barnard resigned, did you       5 aspirations with him?
6 have any inkling --                                    6      A. I think it was -- no. To answer your
7     A. He did not resign.                              7 question, not specifically, but I would say this:
8     Q. So please explain to me the chronology by       8 I think it was generally understood in our office
9 which you became State's Attorney after you had        9 that I was going to run once Jon retired.
10 that conversation with him?                           10     Q. And as someone who had been the first
11 A. I ran in 2016 after he filled his office           11 assistant  for a really long time, I mean, that
12 and announced he was not going to run for a fourth    12 would be a natural progression of things after he
13 term.                                                 13 left; is that right?
14 Q. Did you -- prior to him telling you --             14     A. Yes.
15 prior to the meeting that you just described, had     15     Q. So it wouldn't be a surprise to anyone
16 you had any inkling that his time as the State's      16 that that's something you might do next?
17 Attorney might be coming to an end?                   17     A. No.
18 A. That was not a meeting. That was a                 18     Q. Nor would it be a surprise to anyone that
19 social occasion involving the Federation of           19 you might have Jon Barnard's approval or support in
20 Neighborhoods' Christmas -- annual Christmas party.   20 being his successor, correct?
21 Q. So he gave you that information at that            21     A. I thought so.
22 party?                                                22     Q. Did you run in your election under a
23 A. He gave it to me with Rocky and Ronda              23 particular political affiliation?
24 Murry there, and he said it to them.                  24          MR. HANSEN: Object to the relevance.
                                                    34                                                        36
1      Q. And prior to him telling you that, had         1         Go ahead, you can answer.
2 you had any inkling that, you know, his career as a    2         THE WITNESS: Republican party.
3 State's Attorney might be coming to an end?            3  BY  MS.  THOMPSON:
4      A. Well, he was 65, 66, when he retired. So       4      Q. And did you receive the support of the
5 yes, I knew his age and I knew he wasn't going to      5 local Republican party in your campaign?
6 do it forever. So that's an inkling.                   6      A. That depends on what you mean by the
7      Q. Had you been taking any preparatory steps      7 "support." The formal support of the central
8 before that conversation to put yourself in a          8 committee, no.
9 position to run for State's Attorney?                  9      Q. Did you receive support other than the
10     A. Well, if working every day day in and day      10 formal support of the central committee?
11 out, never taking a vacation is preparatory, yes.     11     A. Absolutely.
12     Q. Anything else besides your diligence with      12     Q. And what support did you receive?
13 which you took your career in the office?             13     A. I received support from, I would
14     A. No.                                            14 estimate, about 95 percent of local law enforcement
15     Q. At the time that you had that                  15 who I had worked with for 20 some years. I
16 conversation   with Mr. Barnard, did you consider     16 received support of the local bar association to a
17 that there might be other people who would be         17 large degree. I received the support of Mr. Harold
18 interested in succeeding Mr. Barnard as State's       18 Knapheide, who is an incredible generous supporter
19 Attorney?                                             19 of local Republican efforts, Jack Sharkey and some
20     A. No, not in my mind.                            20 very well-known people within the established
21     Q. Did you ever consider the possibility          21 Republican party, but not on the central committee.
22 that Curtis Lovelace might run for that position?     22     Q. Your opponent in your first election was
23     A. No, not at all.                                23 Jennifer Cifaldi, correct?
24     Q. Had you ever discussed with Curt in the        24     A. My only election, yes.
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-7              Page 10 of 36
                                          Transcript of Gary Farha                                 10 (37 to 40)

                                         Conducted on July 18, 2018
                                                   37                                                         39
1      Q. All right. And Ms. Cifaldi at that point       1          MR. HANSEN: Just object to form and
2 was a member of the State's Attorney's Office; is      2 mischaracterizing his prior testimony.
3 that right?                                            3          You can answer.
4      A. Yes.                                           4          THE WITNESS: What you need to know is
5      Q. And she left the office after the              5 that in 1998 when I -- or 1999 or 1997 when I first
6 election?                                              6 started working with the task force, I did a lot of
7      A. Yes.                                           7 that. That was because they were kind of rookies,
8      Q. I want to go back to the process in the        8 and they didn't -- we were working on procedures.
9 office in 2013 and 2014 for investigating cases of     9 We were working on investigations. But by the time
10 significance, and let me ask you first again about    10 2014 rolled around they were veterans, and most of
11 the Grand Jury process. Did you ever discuss with     11 them were still -- in the task force were still
12 any members of the Quincy Police Department at any    12 there, and they would guide the young officers with
13 point when you were a first assistant about the       13 the Quincy Police Department. They worked very,
14 availability of the Grand Jury to assist that         14 very closely together. So there is no need for me
15 department in homicide investigations?                15 to instruct them on how to prepare a case. They
16     A. When you use the word "discuss," I'm sure      16 knew, and we didn't have time to sit there and go
17 I did,  but I don't remember any specifics, but       17 over every aspect of a case.
18 somebody may have said I want to take this case to    18 BY MS. THOMPSON:
19 the Grand Jury. I didn't schedule those or            19     Q. Am I right then that in the 2013-14 time
20 anything like that, but "discuss" is such a broad     20 period you were not supervising police officers in
21 term. I believe I probably did.                       21 finishing those drug investigations to get them
22     Q. Did you ever work with any members of the      22 before the Grand Jury?
23 Quincy Police Department in bringing drug cases       23     A. No, you are right.
24 before the Grand Jury?                                24         MR. HANSEN: I want to make sure this is
                                                   38                                                         40
1      A. Certainly.                                     1 right. Did you say, no, she is right or, no --
2      Q. I mean, as you said, one of the ways that      2          THE WITNESS: Yeah.
3  your  office used the Grand Jury was to deal with     3          MR. HANSEN: She is correct?
4 drug cases where there was confidentiality issues      4          THE WITNESS: She is correct, yes.
5 you wanted to preserve, correct?                       5          MR. HANSEN: Okay. Thank you.
6      A. Correct.                                       6 BY MS. THOMPSON:
7      Q. And when the police department came to         7      Q. You mentioned that, you know, you had
8 you about a drug investigation that was proceeding     8 some belief about the way in which Cory Lovelace
9 towards the Grand Jury, would you be the person who    9 conducted herself with respect to alcohol. Was
10 would be telling the police department how to         10 there some point that you determined that you
11 conduct the investigation and how to, you know,       11 believed that Curtis Lovelace might have a problem
12 prepare the case in order to get it to the Grand      12 with alcohol?
13 Jury?                                                 13     A. Yes.
14     A. No, not at that time. If you are talking       14     Q. And when did you reach -- when did you
15 about specifically the 2013-2014?                     15 start having concerns about that issue?
16     Q. Well, let me ask you about that time           16     A. I don't remember specifically the date,
17 period, yes, sir.                                     17 but I can tell you why.
18     A. No.                                            18     Q. Well, why don't you start by telling us
19     Q. I mean, is it fair to say that for the         19 why?
20 drug cases you worked on with the police department   20     A. He was coming to court with alcohol on
21 that they would come to you with what their           21 his breath, and it was very noticeable to all the
22 investigation had shown and where it was at and you   22 people in the office.
23 would work with them to get the case to the Grand     23     Q. And when you say that you don't know when
24 Jury?                                                 24 it was, can you give any estimated timeframe for
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-7              Page 11 of 36
                                          Transcript of Gary Farha                                 11 (41 to 44)

                                         Conducted on July 18, 2018
                                                   41                                                         43
1 when you started to notice that?                         1      A. Not specifics.
2      A. I really can't. It was prior to 2010,            2      Q. Was it before or after Mr. Lovelace's
3 but I can't say when.                                    3 marriage to Erika Gomez that you had these
4      Q. And how do you know it was prior to 2010?        4 discussions with every attorney in the office?
5      A. Because it was early on. He started in           5      A. I would say it was -- well, I don't know
6 2004, and he was given some assignments that he did      6 when Curtis got married to her, but I would say it
7 not perform particularly well, and we talked to the      7 was during that marriage.
8 judges and people, and the analysis was he may have      8      Q. And over -- do you know over what period
9 been intoxicated when he was in court.                   9 of time there was this process of, you know,
10     Q. The conversations you had with court             10 talking with court personnel and sort of reviewing
11 personnel   about those issues, were those in 2010?     11 his performance in terms of what he was doing when
12     A. I don't know specifically.                       12 these issues arose? Let me ask you that question
13     Q. Were there any documents that the State's        13 in a better way.
14 Attorney's   Office prepared documenting any of those   14         Was it over a period of weeks or months
15 performance issues that you observed?                   15 that there was some checking in with court
16     A. I didn't prepare any. I didn't have              16 personnel about these issues, or how long of a
17 that  -- that was not a function of my particular       17 period of time were these discussions with court
18 responsibilities.                                       18 personnel about his performance?
19     Q. Were you part -- well, let me ask you            19     A. Years. And if I might, the discussions
20 this.                                                   20 were not just with judges, but court personnel;
21         Did you personally talk with any court          21 bailiffs, circuit clerks, court reporters. It was
22 personnel about the performance issues that you         22 not unknown to the entire courthouse of the
23 just described?                                         23 problems.
24     A. Judges, yes.                                     24     Q. Can you name for me every court
                                                   42                                                         44
1      Q. What judges did you talk to about that?          1 personnel, courtroom personnel person that you
2      A. Judge Walden in particular.                      2 recall having conversations with about Curt
3      Q. Are there any other judges you talked to         3 possibly drinking in court or having alcohol on his
4 about that issue?                                        4 breath in court?
5      A. Undoubtedly there were, but I don't              5     A. I can tell you that as far as the circuit
6 specifically remember any of those conversations.        6 clerk, Kim Goodwin, who handled most of the felony
7      Q. Why do you say "undoubtedly there were"?         7 cases, was one that had mentioned it to me. As far
8      A. Because it was a general consensus of the        8 as court reporters, I believe -- now her name has
9 problem.                                                 9 escaped me because she has since retired. Linda --
10     Q. And who besides yourself was involved in         10         MR. HANSEN: Snyder.
11 the general consensus about that problem? Let me        11         THE WITNESS: Linda Snyder, thank you.
12 ask you that question a better way.                     12 Linda Snyder. Court security officer Lindy
13        Who else besides you in the State's              13 Thompson, Hank Pfeiffer to name a couple.
14 Attorney's Office -- who -- let me start that           14 BY MS. THOMPSON:
15 question again.                                         15    Q. Is there anyone else that you can --
16        Who else besides the judge that you just         16    A. There are plenty of people. I'm sorry.
17 named did you discuss the issue of Curt's               17         MR. HANSEN: Let her finish the question.
18 performance and this possibility that he was --         18 She is asking specific names, not just plenty of
19 that he had alcohol on his breath in court with?        19 people. So if there are specific, fine. If not,
20     A. I would say every attorney in the office         20 then --
21 at one time or another.                                 21         THE WITNESS: I don't -- I don't at this
22     Q. And are you able to give us any time             22 time recall other specific people.
23 frame for when you had those conversations with         23 BY MS. THOMPSON:
24 every attorney in the office?                           24    Q. As of today, have we exhausted your
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-7                  Page 12 of 36
                                           Transcript of Gary Farha                                   12 (45 to 48)

                                          Conducted on July 18, 2018
                                                        45                                                        47
1 memory about specific people that you discussed            1       A. Well, I can tell you that it was at
2 this issue with?                                           2 pretrials, because there would be -- all of the
3      A. Yes.                                               3 State's Attorneys that were available would be at a
4      Q. Did you have conversations with Jon                4 pretrial. So there may be 60 to a hundred cases
5 Barnard about the issue of Curt having alcohol on          5 set for that, and everybody that had a particular
6 his breath in court?                                       6 assignment would be there. We all sat in close
7      A. Yes.                                               7 proximity to each other as those cases were called
8      Q. And how many times did you have                    8 one by one.
9 conversations with Jon Barnard about this?                 9       Q. And the several times you had this
10     A. Several.                                           10 observation, were all of them at pretrials?
11     Q. Do you have any idea of the timeframe of           11      A. I can't say all of them.
12 those conversations?                                      12      Q. Well, did you ever have any other
13     A. Over years.                                        13 experiences working with Curt in the State's
14     Q. And what did you discuss with Jon Barnard          14 Attorney's Office where you were sitting in close
15 with respect to this issue?                               15 proximity to him?
16     A. I just told him what I had heard.                  16      A. Yeah.
17     Q. And what, if anything, was his response?           17      Q. I mean, that's something that happened
18     A. There was no response.                             18 all the time, correct?
19     Q. And when you say "there was no response,"          19         MR. HANSEN: Object to form,
20 do you mean that he literally had no words to offer       20 argumentative.
21 in response to what you were saying about what you        21         Go ahead.
22 had heard?                                                22         THE WITNESS: I would not say I spoke to
23     A. I think his basic philosophy was, okay,            23 Curtis on a daily occasion. He would be in the
24 let me know if you hear anything more or if you see       24 office generally, but I was usually in court.
                                                        46                                                        48
1 anything more.                                             1 Particularly on Tuesdays and Wednesdays when there
2      Q. Did you personally have experiences with           2 were docket calls, I would be in court from 8:30
3  Curt  either at work, meaning at the office or at         3 until 4:30 without even a lunch break. So I didn't
4 court or at a time when Curt was performing his job        4 have that much of an occasion on a daily basis to
5 as a State's Attorney, where you personally                5 speak to Curt.
6 observed the smell of alcohol on his breath?               6 BY MS. THOMPSON:
7      A. There were several occasions.                      7     Q. Did you have interactions with Curt over
8      Q. And what do you remember -- well, let me           8 his time in the State's Attorney's Office where
9 ask you this.                                              9 you -- where you interacted with him and you didn't
10         Over what period of time were those               10 smell alcohol on him?
11 occasions?                                                11    A. Certainly.
12     A. I would say 2010 until he was discharged           12    Q. Was that a regular occurrence that you
13 by Jon Barnard.                                           13 didn't smell alcohol on him?
14     Q. And do you remember for any of those               14    A. Certainly.
15 occasions where Curt was when you made that               15    Q. For any of the several times where you
16 observation?                                              16 were  -- where you observed that you smelled alcohol
17     A. Usually in court.                                  17 on Curt's breath, did you discuss it with him after
18     Q. And when you say "usually in court," were          18 any of those observations?
19 there any other places besides court where you had        19    A. I didn't see it as my place.
20 that observation?                                         20    Q. Why didn't you see it as your place?
21     A. No.                                                21    A. Because Jon did not give me that type of
22     Q. Other than saying that there were several          22 authority  to discipline or counsel any of the other
23 occasions, can you provide anymore specifics about        23 attorneys. I was the first assistant, but I had no
24 how many times you had that observation?                  24 responsibilities for hiring, counseling, anything
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-7                Page 13 of 36
                                            Transcript of Gary Farha                               13 (49 to 52)

                                           Conducted on July 18, 2018
                                                      49                                                     51
1 like that.                                               1 was a directed verdict, and he was just absolutely
2      Q. Did you consider discussing this with            2 insistent that Curtis did nothing right in that
3 Curt not as a, you know, supervisor but as a friend      3 case and he thought he was compromised by his
4 or as a caring person?                                   4 drinking.
5      A. No. No.                                          5       Q. When was that case?
6      Q. And why not?                                     6       A. Sometime probably between 2010 to 2012.
7      A. Because part of my perception was he had         7       Q. And did you discuss that case with anyone
8 married this person that had led him to do these         8 besides -- is it --
9 things, and I wasn't going to get into his personal      9       A. Bryan Dusch.
10 life and criticize him for the selection he made.       10      Q. Dusch. I want to say it correctly.
11     Q. Did you consider reporting Curt to the           11         Did you discuss this with anyone besides
12 ARDC for you smelling alcohol on his breath while       12 Bryan Dusch?
13 he was in court?                                        13      A. No, because Bryan also talked to Jon
14     A. No.                                              14 Barnard.
15     Q. Why not?                                         15      Q. How do you know he talked to Jon Barnard?
16     A. There was nothing that I saw when I              16      A. He told me.
17 smelled    alcohol on his breath so egregious that it   17      Q. What, if anything, did he tell you about
18 would amount to a reporting to the ARDC.                18 Mr. Barnard's response?
19     Q. Well, what about what you -- what was            19      A. He didn't.
20 being reported to you that there were performance       20      Q. Did you believe what Mr. Dusch was
21 concerns about his that might be associated with        21 telling you?
22 that, is that something you considered reporting to     22      A. Yes.
23 the ARDC?                                               23      Q. Did you believe that that gave you an
24     A. No.                                              24 obligation to report Curt to the ARDC?
                                                      50                                                     52
1      Q. Why not?                                         1      A. No.
2      A. Same reason.                                     2      Q. Why not?
3      Q. Did you ever have a time in the State's          3      A. Because he had told Mr. Barnard.
4 Attorney's Office when you believed that his             4 Mr. Barnard was the State's Attorney.
5 ability to perform his job was compromised by a          5      Q. Other than Mr. Dusch, is there anyone
6 possible alcohol issue?                                  6 else from the -- from law enforcement that came to
7      A. That I was personally involved with, no.         7 you or that discussed with you a concern about
8 Cases that were handled by him that the police           8 Curt's drinking?
9 reported to me, that was a different story.              9      A. I don't recall specifics, but yes, I
10     Q. You said cases reported to you by the            10 believe there were.
11 police?                                                 11     Q. All right. And how many other people
12     A. Yes.                                             12 from the police talked to you about these issues?
13     Q. Who from the police made a report to you         13     A. Three or four.
14 about there being cases that he was working on that     14     Q. Can you remember who those people were?
15 were possibly compromised by this issue?                15     A. No.
16     A. Detective Bryan Dusch, who is now a              16     Q. Can you remember anything about what they
17 sergeant with the Quincy Police Department.             17 conveyed to you about Curt in this regard?
18     Q. And what did he report to you about              18     A. No.
19 Curt's performance in a case with respect to this       19     Q. Is your memory exhausted as to people
20 issue?                                                  20 from law enforcement coming to you with concerns
21     A. It was a jury trial that had involved a          21 about Curt's drinking?
22 fraud  on a credit card with this lady that was         22     A. Is my memory exhausted?
23 gambling, and Bryan was very, very displeased with      23     Q. Right. And I'm asking -- I'm sorry to
24 Curtis's performance of this case. I think there        24 interrupt. I'm asking if there is any other
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-7           Page 14 of 36
                                        Transcript of Gary Farha                                 14 (53 to 56)

                                       Conducted on July 18, 2018
                                                53                                                          55
1 information you can provide about that in terms of    1      Q. And when you say "contemporaneously," we
2 the people who talked to you and what they conveyed   2 are talking about this time period when Curt still
3 to you?                                               3 worked with the State's Attorney's Office?
4     A. Well, if your question is constrained to       4      A. Correct.
5 law enforcement, I cannot remember anybody. There     5      Q. And do you remember anything that any
6 were also county board members. Curtis's chief        6 county board members told you while Curt worked for
7 responsibility was with the advising the county       7 the State's Attorney's Office in terms of concerns
8 board, and there were several county board members    8 about Curt's performance in any way?
9 that I talked with. They didn't report to me or       9      A. No.
10 anything, but that were concerned about his          10 Q. And were there any other performance
11 performance and whether or not he had been           11 concerns that Mr. McLaughlin told you about other
12 drinking.                                            12 than what you've just described?
13    Q. What county board members did you have         13 A. No.
14 those discussions with?                              14 Q. You said you've had conversations with
15    A. Mike McLaughlin, who was the chairman of       15 county board members since about this issue?
16 the county board at the time.                        16 A. Yes.
17    Q. And anyone else besides Mr. McLaughlin?        17 Q. Who have you had conversations with since
18    A. I don't recall specifically, although I        18 about this issue?
19 know there were other county board members.          19 A. Mike Troup, who was a county board member
20    Q. When did you have any conversations with       20 during part of the time that Curtis was advising
21 Mr. McLaughlin about this?                           21 them, Kent Snyder. There is also Rick Genenbacher.
22    A. There were several occasions, but I don't      22 I'm not sure if -- there may have been others, but
23 remember the specific dates.                         23 those are people I specifically remember talking
24    Q. All right. And what did Mr. McLaughlin         24 to.
                                                54                                                          56
1 tell you in this regard?                              1       Q. When did you talk with Mr. Troup about
2      A. That he had come in and he clearly was        2 this issue?
3  drunk.                                               3       A. I go to church with him. I probably have
4      Q. And when you say that he'd come in, you       4 talked to him two or three times about it.
5 are talking about Curt coming in?                     5       Q. And what, if anything, did he tell you in
6      A. To board meetings. The board meetings         6 those conversations with Curt?
7 are the second Tuesdays of every month at 7           7       A. Just that, that he would come to -- he
8 o'clock.                                              8 would come to the meeting with alcohol on his
9      Q. And did he describe for you how -- what       9 breath.
10 led him to conclude that Curt was drunk?             10      Q. And what about Mr. Snyder, what did he
11     A. No. No. But he -- these were                  11 tell you about this?
12 conversations generally speaking that would just     12      A. Same thing.
13 occur when I would see him. His father was --        13      Q. When did you have any conversations --
14 Mike's father was a good friend of mine. I lived     14      A. I talk to him virtually actually every
15 next to him for a number of years. Mike was a good   15 day. He is the vice chairman of the county board.
16 friend of mine, and it would just be in              16      Q. Can you give any indication about when
17 conversations.                                       17 those conversations were in terms of years or other
18     Q. Am I right that other than                    18 time description?
19 Mr.  McLaughlin, you can't give me the names of      19      A. No.
20 other county board members that you discussed this   20      Q. Were those conversations with Mr. Snyder
21 issue with?                                          21 after Curt was arrested in this case?
22     A. Not at this -- I have talked to county        22      A. Yes.
23 board members since then that would say that, but,   23      Q. Were your conversations with Mr. Troup
24 no, not contemporaneously, no.                       24 after Curt was arrested?
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-7              Page 15 of 36
                                           Transcript of Gary Farha                               15 (57 to 60)

                                          Conducted on July 18, 2018
                                                    57                                                       59
1      A. Yes.                                           1      Q. He was the canine officer for a number of
2      Q. And what about Mr. Genenbacher, were           2 years in Quincy, correct?
3 those conversations after Curt was arrested?           3      A. Before that he was with the West Central
4      A. Yes.                                           4 Illinois Task Force. That's where I first got to
5      Q. And what did Mr. Genenbacher tell you?         5 know him.
6      A. Same thing.                                    6      Q. Had you worked with him closely on drug
7      Q. That Curt had come to board meetings           7 cases before the Lovelace case began?
8 smelling of alcohol?                                   8      A. Yes.
9      A. Yes.                                           9      Q. Was he someone you considered a friend?
10     Q. Did any of them tell you that Curt's           10     A. Yes.
11 conduct  during the board meetings was compromised    11     Q. Is he someone today you consider a
12 by the smelling of the alcohol?                       12 friend?
13     A. Not that I recall.                             13     A. Yes.
14     Q. And other than what Mr. Dusch told you,        14     Q. Is he someone that you see socially
15 can you think of any other information you received   15 outside of work?
16 while Curt was a member of the State's Attorney's     16     A. No.
17 Office where someone told you that they believed      17     Q. But you had a good working relationship
18 that Curt's conduct with respect to the litigating    18 with him over the years that you worked with him on
19 of cases had been compromised by drinking?            19 drug cases; is that right?
20     A. I'm trying to think back at trials he          20     A. Absolutely.
21 had, but I think that was the main one.               21     Q. At some point did you become aware that
22     Q. Do you remember the name of the defendant      22 there was an investigation into Cory Lovelace's
23 in that case?                                         23 death?
24     A. It was a Chinese lady. We had to bring         24     A. Yes.
                                                    58                                                       60
1 in a Mandarin interpreter. I do not remember her       1      Q. When did you become aware of that
2 name.                                                  2 investigation?
3          MR. HANSEN: Whenever you get to a spot,       3      A. When he came by my office one day.
4 I need to take a few.                                  4      Q. When was that?
5          MS. THOMPSON: This is a good place to         5      A. I don't recall.
6 take a break. We will do it now.                       6      Q. Was that in 2013?
7          MR. HANSEN: Okay. Thank you.                  7      A. I assume.
8          THE VIDEOGRAPHER: We are going off the        8      Q. Why do you assume it was in 2013?
9 record. The time is 9:54.                              9         MR. HANSEN: Hold on. I don't want you
10         (Whereupon a short recess was taken.)         10 to assume. If you know, you know.
11         THE VIDEOGRAPHER: We are back on the          11        THE WITNESS: I don't know.
12 record. The time is 10:06. This begins media          12 BY MS. THOMPSON:
13 number 2.                                             13     Q. What did Mr. Gibson tell you when he came
14 BY MS. THOMPSON:                                      14 by your office?
15     Q. Mr. Farha, you mentioned before the break      15     A. He was asking me if I knew of anything
16 that we took Adam Gibson, and I want to go back to    16 about  Curtis and that investigation, and I didn't
17 that issue. Do you know a member of the Quincy        17 know anything.
18 Police Department named Adam Gibson?                  18     Q. When you say he was asking you about that
19     A. Certainly.                                     19 investigation, is there any more specific
20     Q. Did you know Mr. Gibson before the Cory        20 information that you recall about what he said?
21 Lovelace investigation came to your attention?        21     A. No.
22     A. Absolutely.                                    22     Q. And was he -- was he -- well, let me ask
23     Q. Had you worked with him on drug cases?         23 you this.
24     A. Yes.                                           24        Did he say anything else to you besides
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-7                  Page 16 of 36
                                           Transcript of Gary Farha                                   16 (61 to 64)

                                          Conducted on July 18, 2018
                                                        61                                                      63
1 asking you if you knew about that investigation?           1 rage where I personally felt threatened.
2     A. I don't recall how he asked it, but he              2     Q. Was Mr. Gibson asking you about violence
3 was asking about Curt's behavior, if I was ever            3 associated with Curt's behavior?
4 alarmed by it or anything that I ever noticed.             4     A. Given my response, I assume so, but I
5     Q. And what did you -- what, if anything,              5 don't know.
6 did you tell him in response?                              6     Q. And at that point did he tell you that
7     A. I told him that there was one occasion              7 there was an investigation into Cory Lovelace's
8 that I felt threatened by Curtis.                          8 death?
9     Q. Was this an incident that had to do with            9     A. Yes.
10 Curt not getting a public defender job?                   10    Q. So what did he tell you about that?
11    A. It wasn't not getting a public defender             11    A. I don't recall, but just that there was,
12 job. It was not getting an interview for the chief        12 that he had reopened a case.
13 public defender.                                          13    Q. Did he tell you how -- did he tell you
14    Q. All right. And what did you tell                    14 when  it was that he had reopened the case?
15 Mr. Gibson about that topic?                              15    A. No.
16    A. That I had absolutely witnessed Curtis in           16    Q. Did you ask any questions of him about
17 a rage and it seemed directed at me when I had            17 what was going on with that reinvestigation?
18 nothing to do with any of it.                             18    A. I don't recall.
19    Q. Did you tell him when that occurred?                19    Q. Is there anything that would refresh your
20    A. I told him when it occurred in my                   20 memory about whether you had any questions for him
21 recollection only in that it occurred when they           21 about the reinvestigation?
22 were interviewing for the position that Holly Henze       22    A. I know that he sent me a document that I
23 was eventually appointed to. I didn't give him a          23 reviewed that was very interesting, things I did
24 date.                                                     24 not know.
                                                        62                                                      64
1      Q. Other than talking about that time when            1      Q. And my question is: Is there anything
2 Curt was in a rage, was there any other information        2 that would refresh your memory about what, if
3 you gave Mr. Gibson about Curt's behavior?                 3 anything, you asked him about the reinvestigation
4      A. Not that I recall.                                 4 when he came by your office to ask you about Curt's
5      Q. At that time, did you tell Mr. Gibson              5 behavior?
6 about these performance concerns about Curt's              6      A. I could look at that document, but that
7 conduct as a State's Attorney?                             7 would be the only thing.
8      A. I don't believe so.                                8      Q. All right. At that meeting, did he tell
9      Q. Did you tell him that there were people            9 you who, if anyone, was involved in this
10 who believed that Curt had alcohol on his breath          10 reinvestigation?
11 while he was working?                                     11     A. I don't recall him telling me details
12     A. I don't recall.                                    12 then, no.
13     Q. Can you not -- are you saying you don't            13     Q. What was your reaction to hearing that
14 recall whether you told him that or not?                  14 there was a reinvestigation into Cory Lovelace's
15     A. Yes, I am saying I do not recall whether           15 death?
16 I told him that or not.                                   16     A. Surprised.
17     Q. Did he ask you about -- and I want to              17     Q. And why were you surprised?
18 make sure I understand your testimony.                    18     A. Because I knew nothing about this. It
19         Was the question he asked you about               19 happened    in our office and no one had told me a
20 whether there was anything unusual you'd noted            20 word, not a police officer, not Jon Barnard, none
21 about Curt or how did he phrase the question, as          21 of our office staff, nobody.
22 best you recall?                                          22     Q. And when you say "it happened in our
23     A. I don't recall, other than I know that I           23 office," what do you mean?
24 had responded because I had seen him in a fit of          24     A. That there had been the initial contact
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-7            Page 17 of 36
                                        Transcript of Gary Farha                                  17 (65 to 68)

                                       Conducted on July 18, 2018
                                                 65                                                            67
1 by Curtis to Jon, that he had come in the office       1      Q. Did Mr. Gibson ask you about any of the
2 that same day, I knew nothing of that. I did not       2 events you just described in terms of, you know,
3 know that the police were even questioning that        3 Curt being at the office the day his wife passed
4 something might have happened to him in the initial    4 and the call to Jon Barnard or any of that?
5 investigation.                                         5      A. He didn't tell me that, no.
6           MR. HANSEN: I think he is talking about      6      Q. I mean, did he ask you any questions
7 2006.                                                  7 about that is what I'm asking?
8           THE WITNESS: Yeah. Thank you.                8      A. No.
9 BY MS. THOMPSON:                                       9      Q. Let's go back to those events for a
10      Q. Well, but you -- I think the answer you       10 minute. Do you recall, as you sit here today,
11 just  gave you were indicating the reasons why you    11 learning that Cory Lovelace had passed away?
12 were surprised. You were indicating what you meant    12     A. Yes.
13 by saying that "it happened in our office." You       13     Q. How did you learn that information?
14 mean that your office was involved in sort of the     14     A. From the secretaries at our office.
15 initial events that had occurred with respect to      15     Q. When did you learn that information?
16 Cory -- the aftermath of Cory Lovelace's death; is    16     A. That day, but probably later in the day.
17 that right?                                           17     Q. And when you say "that day," you are
18      A. Yes.                                          18 talking about the day --
19      Q. And would it have been your expectation       19     A. Of her death.
20 that if there was a reinvestigation going on that     20     Q. All right. Did you talk with Jon Barnard
21 someone would have discussed that with you?           21 about her death that day, the day you learned of
22      A. Not necessarily.                              22 it?
23      Q. Well, were you surprised that you were        23     A. No.
24 learning about that reinvestigation first from        24     Q. How did you learn that -- well, let me
                                                 66                                                            68
1 Mr. Gibson?                                            1 ask you this.
2      A. I'm not saying I was surprised by what         2          I think you testified a minute ago that
3  Mr.  Gibson was saying. I was saying that I'm         3  there was   a call made to Jon Barnard that day?
4 surprised by the initial -- the events. I was          4      A. I subsequently learned that.
5 never led to believe that anything like that was       5      Q. And when did you learn that?
6 possible.                                              6      A. When I read the summary that Adam had
7      Q. Before Mr. Gibson came to talk to you and      7 sent me to review what I had told him.
8 told you about this reinvestigation, did you have      8      Q. So before you got the summary, had you
9 any belief, talking about your personal belief,        9 ever known before that that Curt had made a call to
10 that there was something suspicious about Cory        10 Jon Barnard the day of his wife's death?
11 Lovelace's death?                                     11     A. Absolutely not.
12     A. No, or I would not have allowed him in my      12     Q. After you were told by the -- well, let
13 house, around me niece and nephews, absolutely not.   13 me ask you this.
14     Q. After -- well, let me ask you this.            14         When the secretaries told you that Cory
15         How long was your conversation with           15 Lovelace had died, was Curt in the office at that
16 Mr.  Gibson when he came by your office?              16 time?
17     A. Very short.                                    17     A. I don't recall seeing him. I did not
18     Q. And was anyone else present for the            18 recall him ever coming to the office.
19 conversation  besides you and Mr. Gibson?             19     Q. Do you remember any specifics about the
20     A. No.                                            20 day that Cory Lovelace died other than that you
21     Q. Was Mr. Gibson taking notes when the two       21 heard it -- about it from the secretaries in the
22 of you  spoke?                                        22 office?
23     A. I believe -- he may have. I don't              23     A. No, I don't.
24 recall.                                               24     Q. When is the next time you remember seeing
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-7              Page 18 of 36
                                          Transcript of Gary Farha                                 18 (69 to 72)

                                         Conducted on July 18, 2018
                                                   69                                                         71
1 Curt after you got that news?                            1 things we had to do, so I did not take part in that
2      A. I don't recall. Well, the next time I            2 conversation, but I know she was talking about it.
3 have a memory would have been at the visitation and      3     Q. You heard her talking to Mr. Gibson about
4 funeral.                                                 4 this?
5      Q. Did you talk with him at any point               5     A. Initially, yes.
6 between when you learned that news and the funeral?      6     Q. Is there anyone else that you remember
7      A. Not that I recall.                               7 Mr. Gibson talking to in your office that day?
8      Q. Did you speak with him at the funeral            8     A. Not that I'm aware of.
9 other than to give general condolences?                  9     Q. Okay. Do you know how long his
10     A. That would have been it.                         10 conversation with Ms. Cifaldi was?
11     Q. Do you remember seeing him at the                11 A. No.
12 funeral?                                                12 Q. And after what you overheard Ms. Cifaldi
13     A. Yes.                                             13 saying, did you talk with anyone else about
14     Q. What was his demeanor at the funeral?            14 anything having to do with the Cory Lovelace
15     A. Sad.                                             15 investigation after that?
16     Q. And you said that you did see him at your        16 A. That day?
17 home   in some of the time period after Cory's death;   17 Q. Well, let's start with that day.
18 is that right?                                          18 A. No.
19     A. Yes.                                             19 Q. When is the next time after that
20     Q. Did he ever express to you anything about        20 conversation with Mr. Gibson where you discussed
21 sadness over Cory's passing?                            21 anything having to do with the Lovelaces with
22     A. I don't recall ever bringing it up. I            22 someone?
23 recall just trying to deal with his kids, being         23 A. When Adam Gibson e-mailed me his summary
24 good to his kids, being gentle with his kids, and,      24 report.
                                                   70                                                         72
1 you know, I don't recall ever talking to Curtis          1      Q. Did you gain any understanding from your
2 about the death.                                         2 conversations with Mr. Gibson whether anyone in the
3      Q. Let's move forward then back to                  3 State's Attorney's Office was involved in this
4 Mr. Gibson coming and talking to you about the           4 reinvestigation?
5 reinvestigation. Did you talk with anyone about          5      A. I'm not necessarily understanding what --
6 what Mr. Gibson had told you after he left your          6      Q. Sure. Did you -- from the conversation
7 office?                                                  7 you had with Mr. Gibson, did you come to any
8      A. Yes. If I could explain?                         8 understanding about whether this reinvestigation
9      Q. Go ahead.                                        9 involved anyone from the State's Attorney's Office?
10     A. Our office is basically probably 60 feet         10     A. No.
11 long and there is offices and a corridor and            11     Q. I mean, for instance, did he tell you
12 Jennifer Cifaldi was two offices down from me and       12 that he was working with, you know, Jon Barnard on
13 we didn't close the door when we were talking about     13 this investigation?
14 it, and I do know that he went from my office to --     14     A. Not that I recall.
15 or Jen may have even walked in the hallway and said     15     Q. Did he tell you whether anyone else in
16 I saw the same thing and described what she saw.        16 the police department was involved in this
17     Q. And was she talking about this incident          17 reinvestigation?
18 involving the public defender job?                      18     A. He told me that he had opened up a cold
19     A. Absolutely.                                      19 case  and found out some information and that was
20     Q. All right. So were you present for when          20 it.
21 she came over and said that?                            21     Q. And when he -- he told you he had found
22     A. I know they had a conversation. No. My           22 out  some information, what did he tell you he had
23 day was so busy. In the usual course I never            23 found out?
24 really engaged in just conversation. We had other       24     A. No specifics.
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-7              Page 19 of 36
                                          Transcript of Gary Farha                             19 (73 to 76)

                                         Conducted on July 18, 2018
                                                   73                                                     75
1      Q. Did he tell you about any pathology           1 Barnard?
2 experts that he was consulting about the case?        2      A. No.
3      A. No.                                           3      Q. Have you discussed Cory Lovelace's death
4      Q. Did you ask him any questions about what      4 with anyone besides Adam Gibson, and I'm not
5 was going on in the reinvestigation?                  5 talking about communications with your counsel
6      A. No. I was dumbfounded, bewildered,            6 obviously, so setting that aside?
7 because I had been in the office and knew nothing,    7          MR. HANSEN: Okay. I'm just going to
8 and I was the first assistant and literally knew      8 object to the vagueness and broadness of that.
9 nothing. I was dumbfounded.                           9 Obviously, if he is at a visitation and funeral, he
10     Q. And is part of why you were dumbfounded       10 may have.
11 because  you were dumbfounded that this              11         But to the best of your ability, go ahead
12 reinvestigation was going on without someone         12 and answer that question.
13 informing you?                                       13         THE WITNESS: What was your timetable?
14     A. No. Just dumbfounded about the facts.         14 BY   MS.    THOMPSON:
15     Q. Well, how was it that your position --        15     Q. Sure. Let me -- and let me try to narrow
16 how was your position as the first assistant         16 that a little better. Between -- after the point
17 related to your feeling of being dumbfounded?        17 that Adam Gibson left your office after asking you
18        MR. HANSEN: Object to the form and asked      18 about Curt's behavior, other than communications
19 and answered.                                        19 you may have had with your counsel, have you had
20        Go ahead. You can say it again.               20 conversations with anyone about Cory Lovelace's
21        THE WITNESS: Can you ask that again,          21 death?
22 please?                                              22     A. Certainly. I mean, when he was being
23 BY MS. THOMPSON:                                     23 tried, it was kind of the talk of the office.
24     Q. Sure. I mean, were you dumbfounded            24 Nobody went to court or anything like that, Jon did
                                                   74                                                     76
1 because this was -- the fact that this case was       1 not want us doing that, nor was it in good form,
2 being looked at was shocking to you?                  2 but the office staff, the attorneys, they talked
3      A. Yes.                                          3 about it.
4      Q. And is there any other reason you were        4      Q. Did you talk -- have you ever talked with
5 dumbfounded besides that?                             5 anyone else in the police department other than
6      A. No.                                           6 Adam Gibson about Cory Lovelace's death?
7      Q. Were you curious about what was going on      7      A. Post trial or --
8 with this reinvestigation?                            8      Q. Let's ask that with the timeframe of
9      A. Yes.                                          9 after Adam Gibson left your office?
10     Q. Did you take any steps to satisfy your        10     A. So from then until today?
11 curiosity about it?                                  11     Q. Yes.
12     A. No.                                           12     A. Yeah, I've had several conversations.
13     Q. Between the time that you had that            13 I've had the Quincy Police Department Chief Copley
14 conversation with Mr. Gibson and when Mr. Gibson     14 call me about sharing bills saying that Mr. Barnard
15 sent you the summary document, did you learn         15 had agreed to do that, that came up, and things
16 about -- did you ever come to learn anything else    16 like that, but I don't recall a specific
17 that was going on with the reinvestigation?          17 conversation with any police officer.
18     A. Not until I got that summary.                 18     Q. Other than Chief Copley, is there anyone
19     Q. So is the summary the next time that          19 else in the police department besides Mr. Gibson
20 anything with the respect to the Lovelaces at all    20 that you've discussed anything having to do with
21 entered your consciousness?                          21 Cory Lovelace's death with?
22     A. To the best of my knowledge.                  22     A. In-depth discussions?
23     Q. Did you -- have you before today at any       23     Q. Let's start with in depth.
24 point discussed Cory Lovelace's death with Jon       24     A. No, not that I can recall.
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-7                   Page 20 of 36
                                            Transcript of Gary Farha                                   20 (77 to 80)

                                           Conducted on July 18, 2018
                                                         77                                                       79
1     Q. What about in passing conversations?                 1      Q. How did he send that document to you?
2     A. Sure.                                                2      A. E-mail.
3     Q. Who have you discussed her death with?               3      Q. Okay. And did he indicate in the e-mail
4     A. I have no idea, but I know that it was               4 the reason he was providing you this document?
5  the talk of the town. You know, there is people            5      A. To review my testimony.
6 since the filing of this lawsuit against me that            6      Q. Okay. Did you have any phone
7 have talked to me. I mean, any number of people.            7 conversation or in-person conversation with him in
8 Any number of people that watched the TV shows have         8 connection with the sending of that document?
9 talked to me.                                               9      A. Most likely, but I don't recall.
10 Q. During the time that the trial was going                10     Q. Okay. How did you -- how did you get the
11 on, you said that this was the talk of the office?         11 understanding  that this document -- let me ask that
12 A. The talk of the courthouse.                             12 question in a better way.
13 Q. And as -- I think as you indicated, you                 13        What was your understanding of why it was
14 personally didn't attend any of the trial?                 14 that Mr. Gibson was sending you this document?
15 A. No.                                                     15     A. To review his account of what I told him.
16 Q. Have you ever expressed an opinion to                   16     Q. Okay. And did you in some fashion convey
17 anyone about whether or not you think Curt is              17 back to him anything having to do with your review
18 responsible for his wife's death?                          18 of what you told him?
19 A. Yes.                                                    19     A. I am certain that I expressed to him at
20 Q. And what opinion or opinions have you                   20 some point in time, wow. I was dumbfounded.
21 expressed?                                                 21     Q. Was it your understanding that he was
22 A. Based on the medical evidence, I thought                22 sending you this information to inform you about
23 he was guilty.                                             23 what was going on with the investigation?
24 Q. And who have you given that opinion to?                 24     A. It was my understanding he was sending me
                                                         78                                                       80
1      A. I don't know, a number of people.                   1 the information to look at my -- his account of my
2      Q. Where did you get your understanding of             2 statement to him, but curiosity led me to read the
3  the medical information in this case from?                 3 whole thing.
4      A. I knew both nurses that were on the                 4      Q. Did you, in responding to him, give him
5 original jury, and I talked with them about that.           5 any, you know, feedback about the portion of the
6 One is at my ophthalmologist's that I go to on a            6 document that had to do with you?
7 monthly basis. The other was a personal friend              7      A. Yeah. I said it was correct.
8 of a good friend of mine.                                   8      Q. Okay. And how did you convey that
9      Q. And did you talk with those jurors                  9 information to him?
10 obviously after the first trial?                           10     A. I most likely in person. I don't recall,
11     A. Oh, absolutely.                                     11 though.
12     Q. All right. Have you talked with anyone              12     Q. Why do you say it was "most likely in
13 about the medical evidence that came out in the            13 person"?
14 second trial, again not talking about any                  14     A. Because that's generally how we
15 attorney/client information?                               15 communicated. I would see him virtually once or
16     A. No.                                                 16 twice a week.
17     Q. Have you ever taken any steps to inform             17     Q. At the time that he sent this document to
18 yourself about the medical information from the            18 you, was it your understanding that you were a
19 second trial?                                              19 witness in this case or that you might be a witness
20     A. No.                                                 20 in this case? And I'm not talking about the civil
21     Q. After you -- you said that after your               21 case, but the criminal case.
22 conversation   in your office with Adam Gibson that        22         MR. HANSEN: I'm sorry, could you repeat
23 he sent you a summary document?                            23 that question? Did you say it was his or Adam
24     A. Yes.                                                24 Gibson's understanding?
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-7               Page 21 of 36
                                            Transcript of Gary Farha                                  21 (81 to 84)

                                           Conducted on July 18, 2018
                                                     81                                                             83
1 BY MS. THOMPSON:                                         1      A. From the minute -- that was just my
2      Q. Let me just restate the question. At the         2 assumption. I knew there was no way that our
3 time that Mr. Gibson sent you this summary               3 office could be involved in the prosecution of
4 document, was it your understanding that you were a      4 somebody that worked for us.
5 potential witness in the criminal case?                  5      Q. And is it true that from the minute you
6      A. I didn't view myself as that because I           6 heard there was a reinvestigation you knew that
7 knew nothing of the actual situation on the night        7 your office would not be prosecuting this case?
8 of Cory Lovelace's death.                                8      A. Absolutely.
9      Q. After you had, I think, what you assume          9      Q. When did you -- at any point did you
10 was an in-person conversation with him about the        10 learn specifically that the State Appellate
11 document that he had sent you, did you have any         11 Prosecutor had been appointed?
12 additional conversations with Mr. Gibson after that     12     A. I did not know.
13 about anything having to do with Cory Lovelace's        13     Q. Did you ever talk with anyone in the
14 death?                                                  14 office about Grand Jury proceedings having to do
15     A. I didn't have any in-depth conversations.        15 with this case?
16 I'm sure in passing I would say how is the              16     A. No.
17 investigation going or this or that, just general       17     Q. Was there a support person in your office
18 comments.                                               18 that had responsibilities for Grand Jury matters?
19     Q. And did he give you any information about        19     A. Yes.
20 the investigation in any of those passing               20     Q. And was that Cheryl Ely?
21 conversations?                                          21     A. Yes.
22     A. Other than going, well, or, this was --          22     Q. Am I saying her last name correctly?
23 no, not anything of substance.                          23     A. You are.
24     Q. Did he ever convey to you anything other         24     Q. Did you ever talk with Cheryl Ely about
                                                     82                                                             84
1 than that the investigation was going well?              1 anything having to do with the Grand Jury
2      A. I think there was one time where he              2 proceedings in this case?
3  indicated   that he was listening to phone calls from   3      A. No.
4 the Hancock County Jail and that -- with                 4      Q. And you mentioned jail phone calls. Do
5 Mr. Lovelace and his present wife and something          5 you remember what, if anything, you said in
6 about Adam was being accused of having an affair         6 response to Adam telling you about these
7 with Erika.                                              7 allegations of some affair?
8      Q. Do you remember when that conversation           8      A. I expressed support for him, like don't
9 was?                                                     9 worry about it or that sort of thing.
10     A. No.                                              10     Q. And was -- when Adam Gibson told you
11     Q. What else, if anything, do you remember          11 this, was he concerned about these allegations?
12 about the conversation where he was talking about       12     A. He was indignant about them.
13 that?                                                   13     Q. Was he indignant in his demeanor in
14     A. Just that he had brought it up.                  14 discussing it with you?
15     Q. At the time that he had that conversation        15     A. Sure.
16 with  you, as you said, Curt was in jail, so charges    16     Q. All right. Have you ever had any
17 had already been filed in this case, right?             17 conversations with anyone else about any jail
18     A. Yes.                                             18 con -- you know, any jail phone calls that Curt had
19     Q. At that point, was this case being               19 with anyone?
20 prosecuted by the State Appellate Prosecutor?           20     A. Not that I recall.
21     A. Yes.                                             21     Q. I'm going to show you some documents.
22     Q. When is the first time that you learned          22        (Farha Exhibit 1 marked.)
23 that this case was not going to be tried by your        23 BY MS. THOMPSON:
24 office?                                                 24     Q. Mr. Farha, I've given you what's been
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-7              Page 22 of 36
                                          Transcript of Gary Farha                                22 (85 to 88)

                                         Conducted on July 18, 2018
                                                   85                                                        87
1 marked Farha Exhibit 1, and this is -- the last         1      A. If you are saying "come to," do you mean
2 page on this is actually an error, so I'm just          2 figuratively or by electronic purposes?
3 going to remove that from the exhibit. Can I see        3      Q. Well, let me ask you this: My
4 this document for one second?                           4 understanding of your process is that if someone
5        So the document you've been given that's         5 from the police department needed a subpoena, they
6 been adjusted is two pages of e-mails that are          6 knew, as you said, that you're a person who would
7 Bates stamped 4753, that's Plaintiff, and Plaintiff     7 assist with that process; is that right?
8 4754. Do you recognize -- let's look at the first       8      A. Yes.
9 page of the document first, Mr. Farha. Do you           9      Q. And that would be true whether it was a
10 recognize this e-mail?                                 10 case you were working on with them or whether this
11 A. I do.                                               11 was just helping them with something that had
12 Q. And what do you recognize it to be?                 12 nothing do with you, but that you would help with;
13 A. An e-mail from Adam Gibson to me.                   13 is that right?
14 Q. Do you have any memory of Mr. Gibson                14     A. Right.
15 sending you an e-mail on March 20th of 2014 asking     15     Q. All right. And so if a police officer
16 you to review a document?                              16 needed a subpoena in that context, they would give
17 A. I have memory of it, but not from the               17 you the information, you -- and I believe your
18 time period. I have memory because Mr. Hansen and      18 testimony was you would go over it with them and
19 I reviewed it.                                         19 then take it to a judge; is that right?
20 Q. And I don't want to ask you about                   20     A. Generally speaking.
21 anything having to do with your counsel. Do you        21     Q. All right. And when the matter was taken
22 remember actually receiving this e-mail from           22 to a judge, would you go with the member of law
23 Mr. Gibson?                                            23 enforcement to --
24 A. Not specifically.                                   24     A. Generally speaking.
                                                   86                                                        88
1      Q. Okay. Do you know why it is that                1     Q. All right. So that process you've just
2 Mr. Gibson would have been sending you subpoena         2 described, do you have any memory of doing that
3 information -- or something having to do with a         3 with a subpoena for Comcast with Adam Gibson in
4 subpoena to Comcast in March of 2014?                   4 March of -- in on or around March of 2014?
5      A. Because this was a regular course of            5     A. I know I didn't.
6 conduct. The police would send me stuff asking for      6     Q. And when you say you know you didn't, why
7 a subpoena because they knew I was the go-to            7 is that?
8 person, that I would get things done for them.          8     A. Because I looked at the e-mails.
9      Q. All right. And what was the -- in 2014,         9 Evidently you don't want to --
10 what was the process by which if the police needed     10        MR. HANSEN: Well, hold on. She -- just
11 a subpoena they could, you know go to you for          11 answer the question.
12 assistance with that; how did that work?               12        THE WITNESS: Okay. Because I have seen
13     A. They could go to any attorney. They just        13 an e-mail where I sent it on to Jon.
14 knew that I would take care of them quickly.           14 BY MS. THOMPSON:
15     Q. And what steps did you have to do when          15    Q. All right. And my question is: Do you
16 you  got a subpoena request to issue that -- or to     16 have any memory of doing anything with this
17 do something to get that subpoena issued?              17 subpoena other than sending it on to Jon?
18     A. Review a warrant or a subpoena and then         18    A. No.
19 have  the police officer come over and go to a judge   19    Q. All right.
20 in the case of a warrant or have the subpoena          20        MS. EMERY: Object to the form of "this
21 issued.                                                21 subpoena."
22     Q. Did Adam Gibson come to you seeking a           22 BY MS. THOMPSON:
23 subpoena for Comcast records related to either         23    Q. Do you have any -- well, let's go to the
24 Curtis Lovelace or Erika Gomez?                        24 second page. So as you said, when you look at --
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-7               Page 23 of 36
                                           Transcript of Gary Farha                              23 (89 to 92)

                                          Conducted on July 18, 2018
                                                    89                                                      91
1 when you look at 4754, that's got some additional      1 what's the "this"?
2 e-mails in this chain; is that correct?                2     A. This investigation.
3      A. Yes.                                           3     Q. All right. And I don't -- I just want to
4      Q. And there is an e-mail from you to             4 make sure I understand. I thought you told me that
5 Mr. Gibson on the afternoon of March 20th of 2014      5 you hadn't had any conversations with anyone about
6 that says, "Did you talk to Jon about this case?       6 Cory Lovelace's death between when Adam Gibson came
7 He is going to speak with you and make a few           7 to your office and when he forwarded you that
8 changes on the search warrant." Do you see that?       8 summary investigation?
9      A. Yes.                                           9     A. I just know that -- and I don't know when
10     Q. All right. And do you know why it is you       10 Adam sent me the summary investigation. I know
11 asked  Adam if he talked to Jon?                      11 when Adam talked to me, I probably went to Jon.
12     A. Yes.                                           12 Q. And why would you have done that?
13     Q. And why is that?                               13 A. Because that's how I did anything that
14     A. Because I sent it on to Jon when I first       14 was major, I would tell Jon what was going on.
15 got it and said Adam is looking for this. I knew      15 Q. Okay. So is it your belief that you went
16 that's the case that Jon wanted to be involved        16 to Jon and told him what had transpired when Adam
17 with, not me.                                         17 came over?
18     Q. All right. And how did you know that           18 A. Yes.
19 this was a case that Jon wanted to be involved        19 Q. And what, if anything, did Jon say in
20 with?                                                 20 response?
21     A. Based on what was presented to me.             21 A. I will handle this.
22     Q. And what --                                    22 Q. Okay. So is it your belief that at the
23     A. He was the person dealing with Curtis.         23 time you got this subpoena request Jon had already
24     Q. How do you know that he was the person         24 told you I'm handling this?
                                                    90                                                      92
1 dealing with Curtis?                                   1      A. Yes.
2      A. He was the State's Attorney and Curtis         2      Q. When you had the conversation with Jon
3  was  an employee of the State's Attorney's Office.    3  about  him handling it, did either of you express
4      Q. If you'd had no conversations with anyone      4 any, you know, disbelief about the fact that this
5 about this investigation, how did you know that Jon    5 investigation was going on?
6 was involved in this investigation at all when you     6      A. No.
7 got this e-mail in March of 2014?                      7      Q. Did you discuss with him at that point
8      A. Well, I'm pretty certain that he already       8 anything about the office's, and I think you said
9 had said something to me about it. This is -- as       9 it was an obvious conflict, in working on this
10 far as I was concerned, this is a case that was       10 case?
11 Jon's, not anybody else's.                            11     A. I didn't, no.
12     Q. When -- did you have some conversation         12     Q. Okay. Did Jon ever convey to you that
13 with Jon where he indicated that he was going to      13 this case was obviously going to have to be -- that
14 handle this?                                          14 this case would need to be prosecuted by somebody
15     A. Yes.                                           15 that was outside the State's Attorney's Office?
16     Q. When was that conversation?                    16     A. I don't recall that, but I think we
17     A. I don't recall specifically.                   17 generally both assumed that.
18     Q. Was it before or after Adam Gibson came        18     Q. And why do you think that he assumed
19 to your  office?                                      19 that?
20     A. After.                                         20     A. Because he has dealt with these type of
21     Q. All right. And what, if anything, was          21 things before, and it's common knowledge that you
22 said in that conversation?                            22 don't prosecute a case that you have an interest
23     A. I will handle this, by Jon.                    23 in.
24     Q. And when he said "I will handle this,"         24     Q. So to go back to the second page of this
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-7              Page 24 of 36
                                           Transcript of Gary Farha                              24 (93 to 96)

                                          Conducted on July 18, 2018
                                                    93                                                      95
1 e-mail, the message that you sent at 3:30 p.m. on      1      Q. Was that true for Mr. Barnard as well, in
2 March 20th, you indicated to Adam, to Mr. Gibson       2 your experience?
3 that Jon was going to speak with him and make a few    3      A. Pretty much so.
4 changes on the warrant; is that correct?               4           MS. THOMPSON: Can you mark this as well.
5      A. Yes.                                           5           (Farha Exhibit 2 marked.)
6      Q. And how did you gain an understanding          6 BY MS. THOMPSON:
7 that Jon was going to make a few changes on the        7      Q. Mr. Farha, I've shown you what's been
8 warrant?                                               8 marked as Farha 2. This is also an e-mail that's
9      A. From Jon.                                      9 Bates stamped 3250. The first half of this -- the
10     Q. Did he tell you that?                          10 first -- the top half of this page is the e-mail
11     A. Yeah.                                          11 that we just looked at -- or one of the e-mails
12     Q. Did you actually look at the search            12 that we just looked at; is that correct?
13 warrant with him?                                     13     A. Yes.
14     A. No.                                            14     Q. And then the bottom half is a forwarded
15     Q. Was your conversation with him in person       15 e-mail on March 20th of 2014 from you to
16 or over e-mail?                                       16 Mr. Barnard; is that right?
17     A. In person.                                     17     A. Yes.
18     Q. All right. And at the time you had that        18     Q. And do you see that there as an FYI and
19 conversation, had he already looked at the search     19 then a dot, dot, dot in your forward?
20 warrant?                                              20     A. Yes.
21     A. I assume so.                                   21     Q. Are you -- do you recall any other e-mail
22     Q. All right. Did he tell you to get back         22 traffic between you and Mr. Barnard about this
23 with Mr. Gibson and tell him to contact him or --     23 request, other than the e-mail that's on the bottom
24     A. No.                                            24 half of this document?
                                                    94                                                      96
1      Q. But did he -- and I guess as the e-mail        1      A. Any other e-mails?
2 indicates, did Jon tell you that he was going to       2      Q. Yes.
3 talk to Adam about this?                               3      A. No.
4      A. Yes.                                           4      Q. Were you involved at all in a
5      Q. Okay. This e-mail, again looking at            5 reinvestigation of the death of someone with the
6 4754, which is the second page, Mr. Gibson             6 last name of Booth?
7 responded to you at 3:31 and said, "No, I have not,    7      A. Yes.
8 but I will be over there tomorrow anyway." Do you      8      Q. Is that a reinvestigation that you worked
9 remember Mr. Gibson being at the office the next       9 on with Mr. Gibson?
10 day?                                                  10     A. Yes.
11     A. No.                                            11     Q. And was the Booth case something that you
12     Q. Was it common in this 2013-2014 time           12 would consider to be a high profile case?
13 period for Mr. Gibson to be at the State's            13         MR. HANSEN: Object to form.
14 Attorney's Office?                                    14         THE WITNESS: It would have been one that
15     A. Yes.                                           15 Mr. Barnard would have been involved with, not me.
16     Q. He was a regular visitor there; is that        16 BY MS. THOMPSON:
17 right?                                                17     Q. Well, did you have some involvement in
18     A. Yes.                                           18 the reinvestigation?
19     Q. Did your office have sort of an open door      19     A. Yes, once I was elected and sworn in.
20 policy with members of law enforcement?               20     Q. Do you remember talking with anyone about
21     A. Yes.                                           21 this investigation at any point before you were
22     Q. If someone needed something, they didn't       22 sworn in as the elected State's Attorney?
23 have to have an appointment; is that right?           23         MR. HANSEN: You are talking about the
24     A. Absolutely not.                                24 Booth investigation?
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-7              Page 25 of 36
                                          Transcript of Gary Farha                                 25 (97 to 100)

                                         Conducted on July 18, 2018
                                                   97                                                         99
1          MS. THOMPSON: I'm talking about the          1 couple of lines?
2 Booth investigation.                                  2      A. I'm trying to find it. Give me a second.
3          MR. HANSEN: I'll object to the               3          MR. HANSEN: Go to page 68. Did you find
4 relevance.                                            4 it?
5          MS. EMERY: Join.                             5          THE WITNESS: Yes.
6          MR. HANSEN: Go ahead, Gary.                  6          It depends on your definition "of
7          THE WITNESS: I don't recall.                 7 couple." But it is certainly a small portion of
8          MS. THOMPSON: Let's mark this.               8 it.
9          (Farha Exhibit 3 marked.)                    9 BY MS. THOMPSON:
10 BY MS. THOMPSON:                                     10     Q. You are looking at AC 68; is that right?
11     Q. Mr. Farha, I've shown you what's been         11     A. Yes.
12 marked as Farha Exhibit 3. This has a Bates number   12     Q. And do you see in the middle of that page
13 of AC 59 to AC 73. Is this e-mail and attached       13 there's a portion of three lines of a couple
14 document the summary about the case that you         14 sentences that reference a conversation with you?
15 received from Mr. Gibson that you testified about    15     A. Yes.
16 earlier?                                             16     Q. It looks like in this document that there
17     A. Yes.                                          17 is some   sort of highlighting on these lines; do you
18     Q. And you note the e-mail at the top            18 see that, where they have been marked in some way?
19 indicates a date of August 19th of 2014. Do you      19     A. Yeah.
20 have any reason to believe that you received a       20     Q. Do you know how those lines became
21 summary of this case earlier than that date?         21 marked?
22     A. No.                                           22     A. No, I don't.
23     Q. Do you have any reason to think that that     23     Q. Were they marked when you got this
24 date's not the date you received the investigation   24 document?
                                                   98                                                        100
1 summary from Mr. Gibson?                              1      A. I don't recall.
2      A. No.                                           2      Q. Isn't it true that this case summary was
3      Q. How did you -- well, let me ask you this.     3  sent  to you so that Mr. Gibson could inform you
4         Would you agree with me that the e-mail       4 about the information that he learned in the course
5 from Mr. Gibson to you forwarding this doesn't        5 of his investigation?
6 contain any instructions about -- or any              6          MR. HANSEN: First of all, I'm going to
7 information about why it's being sent?                7 object as to argumentative, lack of foundation, and
8      A. That's correct.                               8 to form.
9      Q. All right. And so how did you gain an         9          Go ahead.
10 understanding of why this information was being      10         THE WITNESS: I don't believe that's
11 sent?                                                11 true.
12        MR. HANSEN: Objection; asked and              12 BY MS. THOMPSON:
13 answered.                                            13     Q. And you're saying that based on what you
14        THE WITNESS: My belief was he wanted me       14 say Mr. Gibson told you?
15 to look at what I had told him to make sure it was   15     A. Right.
16 accurate.                                            16     Q. Did Mr. Gibson tell you whether or not he
17 BY MS. THOMPSON:                                     17 had created a police report about his conversations
18     Q. Would you agree with me that this is a        18 with you about this incident involving the public
19 pretty extensive summary?                            19 defender job?
20     A. Absolutely.                                   20     A. No.
21     Q. Okay. Do you know how much of this            21     Q. Did you ask him if he had prepared some
22 summary    has to do with you?                       22 contemporaneous     summary about his conversation with
23     A. A very small portion.                         23 you in the office that day?
24     Q. Would you agree with me that it's a           24     A. No.
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-7               Page 26 of 36
                                            Transcript of Gary Farha                               26 (101 to 104)

                                           Conducted on July 18, 2018
                                                     101                                                     103
1      Q. Can you think of any reason why if               1      Q. Have you ever -- I'm sorry.
2 Mr. Gibson was trying to confirm for you that he         2      A. No. I know Roy Webb, I know him quite
3 had the right information about what you told him        3 well, but no, I've never been in any type of
4 why he could not have sent you a police report, you      4 meeting there.
5 know, summarizing that interview?                        5      Q. Have you ever been present at a school
6      A. No.                                              6 board meeting where those issues were discussed?
7          MR. HANSEN: Objection. Sorry.                   7      A. I have never attended a school board
8          MS. EMERY: Calls for speculation.               8 meeting probably for 30 years.
9          MR. HANSEN: Yeah.                               9         (Farha Exhibit 4 marked.)
10 BY MS. THOMPSON:                                        10 BY MS. THOMPSON:
11     Q. Did Mr. Gibson or anyone else ever inform        11     Q. I have shown you what's been marked as
12 you that there -- that there was someone who            12 Farha 4, and it's a one-page document that has a
13 thought that Curt had been at the State's               13 Bates stamp of AC 113. I'm just going to ask you
14 Attorney's Office the day that Cory Lovelace passed     14 to read this e-mail, and my question for you is
15 talking with you about other cases?                     15 going to be if you have any information about the
16     A. No.                                              16 meeting that's being discussed in this e-mail?
17     Q. Okay. And I want to make sure that I've          17     A. I have no knowledge of this.
18 got your testimony right. You do not remember           18     Q. Would you agree with me that you are cc'd
19 seeing him at the office that day; is that correct?     19 on this message?
20     A. I do not remember seeing him at the              20     A. I have been cc'd by Mr. Daniel Bastean on
21 office that day.                                        21 hundreds of messages.
22     Q. Do you remember seeing him at your office        22     Q. Do you have any idea what this refers to?
23 that day acting in an unusual manner?                   23     A. No. Can I clarify?
24     A. No.                                              24        MR. HANSEN: No. Just answer --
                                                     102                                                     104
1      Q. Have you ever had any conversations with         1          THE WITNESS: All right.
2 Jim Keller about the Cory Lovelace investigation?        2 BY MS. THOMPSON:
3      A. No.                                              3      Q. At some point after the charges in this
4      Q. Did Mr. Gibson ever tell you whether or          4 case, did you become aware of efforts to FOIA
5 not Jim Keller was in some way involved in that          5 documents related to -- related to various issues
6 investigation?                                           6 with respect to Cory Lovelace's death?
7      A. Did Adam tell me?                                7          MR. HANSEN: I'm sorry. I --
8      Q. Yes.                                             8 BY MS. THOMPSON:
9      A. No.                                              9      Q. Let me just ask you a different question.
10     Q. Have you ever been present at any county         10 Have you ever talked with anyone in the State's
11 board meetings where the issue of Curtis                11 Attorney's Office about FOIA requests to the
12 Lovelace's -- let me ask you that question in a         12 State's Attorney's Office about documents related
13 better way.                                             13 to Cory Lovelace?
14        Have you ever been present at any county         14     A. No.
15 board meeting where the county board discussed, you     15     Q. In 2016, was there someone in your office
16 know, Curt's being charged in this case or any          16 who  was responsible for FOIA requests to the
17 misconduct with him having to do with anything with     17 State's Attorney's Office?
18 respect to his wife's death?                            18     A. In 2016?
19     A. County board meetings, no.                       19     Q. 2016, yes.
20     Q. Have you ever been present at any                20     A. In December of 2016, I appointed Josh
21 meetings that involved someone named Roy Webb to        21 Jones as my FOIA officer. Prior to that date,
22 discuss those issues?                                   22 Mr. Barnard handled all the FOIA requests.
23     A. No. Roy Webb is the superintendent of            23     Q. Okay. And have you and Josh Jones ever
24 the Quincy Public Schools. I have --                    24 discussed FOIA requests that were made to the Adams
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-7                 Page 27 of 36
                                           Transcript of Gary Farha                                    27 (105 to 108)

                                          Conducted on July 18, 2018
                                                       105                                                        107
1 County Coroner's Office?                                   1 besides Josh and Jennifer?
2      A. Yes.                                               2      A. No. I'm sorry. No.
3      Q. Have you ever discussed with Jim Keller            3      Q. Did you discuss that document with them
4 FOIA requests that were made of the coroner's              4 after you forwarded it?
5 office about something having to do with Cory              5      A. I don't recall, but I would -- I may
6 Lovelace's death?                                          6 have.
7      A. Something to do with her death, no.                7      Q. Okay. Is there a reason you would
8      Q. Okay. Have you ever discussed with Jim             8 have -- well, let me ask you this.
9 Keller any FOIA requests that were made of that            9          Did you -- is there a reason why you
10 office by someone named Evan Parke?                       10 specifically selected Ms. Cifaldi and Mr. Jones as
11     A. Yes.                                               11 people that you were going to forward that e-mail
12     Q. And is it true that you advised Jim                12 to?
13 Keller not to respond to some FOIA requests that          13     A. Well, I knew Ms. Cifaldi was mentioned in
14 were made with respect to some issue?                     14 it, and Mr. Jones was interested in those type of
15        MR. HANSEN: I will object to form.                 15 cases, he was interested in prosecuting those type
16 Something to some issue.                                  16 of cases, and, again, we were astounded at what
17        Go ahead. If you know, go ahead.                   17 that report said.
18        THE WITNESS: I recall asking about the             18     Q. When you say "he was interested in
19 Linda Booth investigation, and at that time that          19 prosecuting those types of cases," are you talking
20 investigation had not been closed.                        20 about felony cases or homicide cases?
21 BY MS. THOMPSON:                                          21     A. Homicide cases. He left our office to go
22     Q. And did you advise Mr. Keller not to               22 to Madison County to be in the major case squad,
23 respond to a FOIA about the Booth case because it         23 and he is now my lead trial attorney. So, yes, he
24 was an open investigation?                                24 is very interested.
                                                       106                                                        108
1     A. Yes.                                                1      Q. So you forwarded the case summary to him
2     Q. All right. And do you know whether --               2 because he had an interest in prosecuting
3  well, let me ask you about something else.                3 homicides?
4          Did you ever discuss with Mr. Jones after         4      A. Yes.
5 he was appointed the FOIA officer for your office          5      Q. Did you -- when you informed -- when you
6 anything having to do with that case summary report        6 forwarded that information to Ms. Cifaldi and
7 that we looked at that Mr. Gibson sent you?                7 Mr. Jones, did you give them any instructions about
8     A. After he became the FOIA officer?                   8 whether or not they should share that information
9     Q. Yes.                                                9 with other people?
10    A. No.                                                 10     A. No.
11    Q. Did you forward an e-mail from -- did you           11         MS. THOMPSON: Let's mark this as an
12 forward the e-mail that Adam Gibson originally sent       12 exhibit.
13 you, including that case summary, to Josh Jones?          13         (Farha Exhibit 5 marked.)
14    A. I believe I did. Well, I know I did to              14 BY MS. THOMPSON:
15 Josh and I think I did to Jennifer Cifaldi.               15     Q. Mr. Farha, I've shown you a document
16    Q. All right. And why did you forward that             16 that's been marked as Farha 5, and it is several
17 e-mail to Josh and Jennifer?                              17 pages of e-mails that's Bates stamped Plaintiff
18    A. Because I was astonished at what it                 18 5008 through Plaintiff 5013.
19 contained.                                                19     A. Uh-huh.
20    Q. All right. So did you forward the actual            20     Q. The question I have for is about that --
21 case summary document to those people?                    21 the first e-mail on the first page, but if you need
22    A. I forwarded the e-mail with the                     22 to read the rest of this chain to acquaint yourself
23 attachment.                                               23 with it, please do that and let me know when you
24    Q. Okay. Did you forward it to anyone else             24 are done.
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-7              Page 28 of 36
                                           Transcript of Gary Farha                                28 (109 to 112)

                                          Conducted on July 18, 2018
                                                    109                                                       111
1      A. Okay.                                           1 ahead.
2      Q. Would you agree with me that the first          2         THE WITNESS: No.
3 e-mail on this chain on page 5008 is an e-mail from     3         MS. THOMPSON: Let's mark this.
4 Josh Jones to you on January 27th of 2017?              4         (Farha Exhibit 6 marked.)
5      A. Yeah.                                           5 BY MS. THOMPSON:
6      Q. All right. And do you see there that            6      Q. You've been shown Farha Exhibit 6, which
7 Mr. Jones has given you a proposed response for him     7 is a one-page e-mail that's Bates stamped Plaintiff
8 to provide to someone named Mr. Parke, that's Parke     8 2845.
9 with an E?                                              9      A. Right.
10     A. Yes.                                            10     Q. This is an e-mail from someone named
11     Q. Did Josh Jones send you this e-mail for         11 Sandy  Brown Winner to you on April -- sorry, May
12 you to review after having a conversation with you     12 21st of 2014. Do you see that?
13 about how he should respond to this request?           13     A. Yes.
14     A. Yes.                                            14     Q. And do you see that it is passing on a
15     Q. And does his proposed response reflect          15 message from Adam Booth?
16 the conversation that you had with him about why it    16     A. Yes.
17 is that you believed Detective Gibson had sent that    17     Q. Did you ever return this message?
18 case summary document to you?                          18     A. I assume so.
19     A. Yes.                                            19     Q. All right. And do you remember what you
20     Q. And is it true?                                 20 discussed with Mr. Booth?
21     A. Yes.                                            21     A. It's about a case where he was the victim
22     Q. So is it true that you received that            22 of an action by Nicole Schuckman. I don't have
23 information from Detective Gibson as a heads up or     23 specific recollection, but...
24 to be aware of what was happening so that you were     24     Q. Did that result in your office
                                                    110                                                       112
1 not surprised by the developments?                      1 investigating -- or your office being involved in
2      A. Yes.                                            2 sort of looking into that case in some way?
3      Q. Okay. So would you agree with me that           3      A. I think he was a victim. Sandy Brown
4 that's a different reason for Mr. Gibson to send        4 Winner is the victim witness coordinator, and this
5 this to you to review the three sentences of the        5 is a matter -- of course, we meet with victims, and
6 document that concerns something you told               6 I do know Adam Booth.
7 Mr. Gibson?                                             7      Q. And when you met with him, do you
8         MR. HANSEN: Object to form,                     8 remember what you -- well, let me ask you this.
9 argumentative, asked and answered.                      9         Did you meet with him as a result of that
10        Go ahead.                                       10 call?
11        THE WITNESS: No, I would not agree with         11     A. I assume so.
12 that.                                                  12     Q. And do you know what you discussed with
13 BY MS. THOMPSON:                                       13 him when you met?
14     Q. Do you know someone named Adam Booth?           14     A. No.
15     A. Yes.                                            15     Q. Other than -- well, let me ask you this.
16     Q. Who is Adam Booth?                              16        Do you remember there being any
17     A. He is the son of Linda Booth and the son        17 conversations in the State's Attorney's Office by
18 of Mr. Booth. I'm trying to think of what his          18 any State's Attorney's Office employee about the
19 first name was. I don't recall.                        19 Cory Lovelace death investigation between the
20     Q. Did you have any conversations with Adam        20 conversation that you had with Jon Barnard about
21 Booth in 2014 about something having to do with his    21 what Adam Gibson had told you and the time that the
22 parent's death?                                        22 Grand Jury returned an indictment against Curt?
23        MR. HANSEN: Object to relevance and             23     A. Not that I can recall.
24 where this is going, but I will allow it to go         24     Q. Were there any conversations with any
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-7              Page 29 of 36
                                          Transcript of Gary Farha                               29 (113 to 116)

                                         Conducted on July 18, 2018
                                                   113                                                        115
1 State's Attorney employee that you can recall about    1     A. Boisterous, wanting to be the center of
2 the convening of the Grand Jury in connection with     2 attention.
3 that case?                                             3     Q. After -- well, let me ask you this.
4      A. No, but, again, I was absent from the          4         At any point in your life, has Erika
5 office from June 30th to, I believe, August 6.         5 Gomez texted you?
6      Q. And when you came back for that period in      6     A. Yes.
7 August when you had returned, were there any           7     Q. And were those texts -- well, let me ask
8 conversations that you can recall that had anything    8 you this.
9 to do with either Curtis Lovelace or Cory Lovelace?    9         Did Erika Gomez text you at points when
10     A. Not that I can recall.                         10 she was having difficulties in her relationship
11        MS. THOMPSON: Okay. You want to take a         11 with Mr. Lovelace?
12 break?                                                12    A. Yes.
13        MR. HANSEN: Yeah.                              13    Q. Do you remember anything about text
14        THE VIDEOGRAPHER: We are going on off          14 messages  that she sent you in terms of their
15 the record. The time is 11:07.                        15 content?
16        (Whereupon a short recess was taken.)          16    A. Yes.
17        THE VIDEOGRAPHER: Here begins media            17    Q. And what were their content?
18 number 3. We are back on the record. The time is      18    A. She was describing his behavior towards
19 11:21.                                                19 her, and I told her to call the police.
20 BY MS. THOMPSON:                                      20    Q. What did she describe about Curt's
21     Q. Mr. Farha, before we took our break, you       21 behavior towards her?
22 had mentioned how Curtis Lovelace's marriage to       22    A. Violence.
23 Erika Gomez had changed your friendship with him.     23    Q. What specifically did she describe to
24 And I take it that you don't have a high opinion of   24 you?
                                                   114                                                        116
1 Ms. Gomez; is that right?                              1     A. I don't recall the specific things, but I
2      A. That's correct.                                2 know that she was complaining about his drunkenness
3      Q. And what is it about Ms. Gomez that you        3 and violence towards her.
4 don't care for?                                        4     Q. All right. And other than complaining
5      A. Her immaturity, the fact that she would        5 about drunkenness and violence, can you remember
6 plead with Curtis to go inappropriate places at        6 anything else about what she told you about his
7 inappropriate times when they had children in their    7 behavior?
8 home.                                                  8     A. No.
9      Q. Anything else besides that?                    9     Q. And you said your response was that she
10     A. Not particularly.                              10 should  call the police?
11     Q. You did on some occasions see Curt and         11 A. There were maybe one occasion where I
12 Erika socially when they were married; is that        12 told her she should call her commanding officer
13 right?                                                13 because they were both in the National Guard.
14     A. Yes.                                           14 Q. All right. Did you tell her -- did you
15     Q. And did you get an opportunity to observe      15 have any response to that information other than
16 her demeanor?                                         16 that she should call the police or call her
17     A. Yes.                                           17 commanding officer?
18     Q. And -- well, did she have an excitable         18 A. I didn't want to talk to her.
19 demeanor?                                             19 Q. Why didn't you want to talk to her?
20     A. I don't know what you mean by                  20 A. Because I didn't like her.
21 "excitable."                                          21 Q. Did you believe that what she was telling
22     Q. Well, do you have -- can you describe her      22 you about Curt's violent behavior -- supposed
23 demeanor when you saw her on social occasions with    23 violent behavior was true?
24 Mr. Lovelace?                                         24 A. I didn't disbelieve her.
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-7               Page 30 of 36
                                          Transcript of Gary Farha                                  30 (117 to 120)

                                         Conducted on July 18, 2018
                                                    117                                                       119
1      Q. And was that based on your knowledge of         1 can go off the record about this.
2 Curt and your -- well, let me ask you this.             2          (Discussion off the record.)
3          Why didn't you disbelieve her?                 3          (Farha Exhibit 7 marked.)
4      A. Because I had seen Curtis in our office         4 BY MS. THOMPSON:
5 the day he didn't get the public defender's             5      Q. Mr. Farha, you've just been shown an
6 interview and I could see him being violent at that     6 exhibit which has been marked as Farha Exhibit 7.
7 point.                                                  7 This is an exhibit that the plaintiff's are
8      Q. Did -- have you ever texted with Erika          8 designating as confidential. For the record,
9 Gomez about any other topic other than her              9 because this doesn't have Bates stamps, there is a
10 complaining to you about Curt's behavior?              10 front page that indicates it's page 1 of 6 that has
11     A. She might have -- when they were married,       11 a bill cycle date of 11/28/12 through 12/27/12, and
12 she might have invited me to their house for like a    12 then the pages that follow are -- have page numbers
13 parade, they were on Maine Street, and invited me      13 at the top of 6 of 71, 7 of 71, 8 of 71,
14 to a party they might have had or something like       14 9 of 71, 10 of 71, 34 of 71, and 37 of 71. I do
15 that. I don't know if that was Curtis or Erika         15 want to ask the witness about his phone number, and
16 that texted me.                                        16 I'm happy to designate this portion of the
17     Q. Have you ever -- have you ever talked           17 deposition confidential if you want to do that,
18 with Erika on the phone about allegations that she     18 Counsel.
19 had about Curt's behavior?                             19         MR. HANSEN: I do, and I just want to
20     A. Not that I recall.                              20 make a record that these documents are not Bates
21     Q. Okay. And at times when she has been            21 stamped. It was my understanding they were
22 texting you or times in the past when she was          22 produced last night by plaintiff's counsel.
23 texting you about Curt's behavior, was she trying      23 Approximately 8:30 was the first time we had seen
24 to call you about that as well?                        24 them. We've agreed to proceed here. If you want
                                                    118                                                       120
1      A. She may have. I don't believe I ever            1 to mark this confidential, that's fine. I want
2 answered.                                               2 this portion of the deposition then confidential
3      Q. Okay. At the times when she was texting         3 relating to his number and everything regarding
4 you about with those allegations, did you take any      4 that.
5 other steps to, you know, refer those allegations       5         MS. THOMPSON: Plaintiffs have no
6 for investigation or do anything else with respect      6 objection to that.
7 to those allegations, other than tell her to inform     7         (The following portion has been deemed
8 the authorities?                                        8 confidential.)
9      A. No.                                             9 BY MS. THOMPSON:
10     Q. I'm going to show you --                        10     Q. This exhibit, Farha Exhibit 7, is a set
11          MS. THOMPSON: Can you mark this.              11 of phone records; is that right, Mr. Farha, or does
12          MR. HANSEN: While you are on the record,      12 it appear to be that to you?
13 are you marking the entire 78 pages that you sent      13     A. It appears to be that.
14 us last night? I have like three copies here, and      14     Q. And these are not your phone records,
15 I just don't need all the papers is what I want to     15 correct?
16 know.                                                  16     A. That is correct.
17          MS. THOMPSON: I'm happy to just mark the      17     Q. All right. Do you remember what phone
18 pages that we are concerned about as along as no       18 number Curtis Lovelace had as a personal cell phone
19 one has an objection to this being a partial set of    19 back in 2012?
20 record.                                                20     A. No, I do not.
21          MR. HANSEN: No, I don't. And in fact, I       21     Q. And do you remember what cell phone
22 think  I pulled the ones you told me, pages 12         22 number,   if any, Erika Gomez had in 2012?
23 through 16 and 40.                                     23     A. No, I do not.
24          MS. THOMPSON: I want to include -- we         24     Q. You had a cell phone number in 2012; is
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-7              Page 31 of 36
                                           Transcript of Gary Farha                                 31 (121 to 124)

                                          Conducted on July 18, 2018
                                                    121                                                       123
1 that correct?                                           1 BY MS. THOMPSON:
2      A. Yes.                                            2      Q. Okay. Similarly, if you go to page 8 of
3      Q. And I'm going to ask you -- and again, as       3 71, again on the left-hand column, do you see that
4 your counsel just indicated, this portion of your       4 again your telephone number appears between 10:57
5 deposition will be confidential so this will not be     5 a.m. and 11 a.m. indicating text messages were sent
6 released to the public, but can you tell us what        6 to that number during that timeframe? Do you see
7 your cell phone number was in 2012?                     7 that?
8      A. Area code 217-430-8080.                         8      A. Yes.
9      Q. All right. And referring you to the             9      Q. Do you have any memory of receiving text
10 second page of this document, which is page 6 of       10 messages on December 1st of 2012 at that time?
11 71, I'm referring you to the right-hand column in      11     A. No, I don't.
12 these records. The date on the record is Friday,       12     Q. And the text messages that you described
13 11/30, and then there is, it looks like, a set of      13 receiving and exchanging with Erika Gomez about her
14 text messages from 7:04 a.m. to 7:11 a.m. Do you       14 allegations, allegations she was making about
15 see where I'm looking?                                 15 Curt's behavior, is it possible that those text
16     A. I do.                                           16 messages were text messages that you exchanged in
17     Q. Do you agree these records indicate an          17 the rough time period of late November and early
18 exchanging of text messages with a telephone           18 December of 2012?
19 number -- between a telephone number that is yours?    19     A. It's possible.
20     A. Yes.                                            20     Q. Do you have any reason to think that
21     Q. And do you have any memory of receiving         21 those messages were at some different time than
22 test messages on 11/30 of 2012 in these times in       22 that time period?
23 the morning?                                           23         MR. HANSEN: Object to form, speculation.
24     A. No, I don't.                                    24         Go ahead.
                                                    122                                                       124
1      Q. Do you have a memory of receiving -- of         1          THE WITNESS: I don't know.
2 exchanging text messages with Erika Gomez on the        2 BY MS. THOMPSON:
3 morning of November 30th?                               3      Q. Let me have you look at page 9 of 71, and
4      A. No, I don't.                                    4 if you look on the left-hand column for the time
5      Q. Let me have you go to the next page,            5 6:41 p.m., do you see there is an indication that a
6 which is page 7 of 71. On that first column do you      6 text was sent to your cell number at that time?
7 again see an indication in these records that there     7      A. Yes.
8 was an exchange of some text messages with your         8      Q. Do you have any memory of what that text
9 telephone number?                                       9 message said?
10     A. Yes.                                            10     A. No.
11     Q. All right. And do you have any memory of        11     Q. And then again on the right-hand column
12 exchanging text messages with Erika Gomez              12 where it says "Tuesday, 12/4," do you see there
13 continuing on these times into the morning of 11/30    13 that some text messages were sent to -- sent to
14 of 2012?                                               14 your telephone number that morning?
15         MR. HANSEN: Just for the record, I'm           15     A. Yes.
16 going  to object. There is no indication on here as    16     Q. And do you have any memory of any texts
17 far as a number of Erika Lovelace -- or excuse me,     17 you received at that time?
18 Erika Gomez and whose this number is. The number       18     A. No.
19 is under Curtis Lovelace's name, so -- but I           19     Q. Turning to the next day -- or the next
20 understand the question. So I object to form and       20 page, excuse me, which is 10 of 71, on the
21 foundation.                                            21 left-hand column where it says "Saturday 12/8," do
22         Go ahead.                                      22 you see there between 5:06 p.m. and 5:08 p.m. a set
23         THE WITNESS: No, I don't have any              23 of text messages that were either sent or received
24 recollection.                                          24 to your telephone number?
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-7               Page 32 of 36
                                           Transcript of Gary Farha                                 32 (125 to 128)

                                          Conducted on July 18, 2018
                                                     125                                                      127
1      A. Yes.                                             1      A. No.
2      Q. And do you have any memory of what those         2      Q. Did you want to receive these text
3 text messages were?                                      3 messages?
4      A. No.                                              4      A. No.
5      Q. Then on the right column of that page, do        5      Q. Did you believe at the time that Erika
6 you see where it says "Tuesday, 12/11," and then at      6 Gomez was texting you that she was in imminent
7 3:59 p.m. there is an indication of a text message       7 danger of being hurt by Curt Lovelace?
8 sent to you -- or sent to your telephone number,         8      A. No.
9 excuse me? Do you see that?                              9      Q. If you had believed that, would you have
10     A. Yes.                                             10 taken some step beyond texting her back to call
11     Q. Do you remember anything about the               11 someone about it?
12 content of that text message?                           12     A. I would like to think I would have.
13     A. No.                                              13     Q. Do you have any reason, as you sit here
14     Q. And then on Friday, 12/14 at 3:58 p.m.,          14 today,  to think that that wouldn't have been your
15 do you have any memory of a text message that you       15 response if would you have believed from what she
16 received at that time?                                  16 was texting you that she was in imminent danger?
17     A. No.                                              17     A. I would like to think that that's what I
18     Q. And if you turn to the next page, 34 of          18 would have done, but again, I just told her to
19 71, the bottom right-hand corner where it says          19 contact the police. I remember at least one
20 "Thursday, 12/6," do you see there an indication of     20 occasion I told her to contact her commanding
21 text messages that were either sent or received to      21 officer.
22 your telephone number on that day?                      22     Q. Do you have any records of your own, as
23     A. I do.                                            23 you sit here today, of your own text activity on
24     Q. And do you have any memory of what those         24 the cell phone number we have been discussing from
                                                     126                                                      128
1 text messages were?                                      1 the time period of late November and early December
2      A. No.                                              2 of 2012?
3      Q. And finally, the last page, page 37 of           3     A. I do not.
4 71, on Thursday 12/27, do you see a text message         4     Q. And did Erika Gomez ever inform you
5 that was sent to your number at 7:11 a.m.? Do you        5 whether or not she and Curt had separated, and when
6 see that indicated on the records?                       6 I say "separated," that they had stopped living in
7      A. I'm looking. Thursday?                           7 the same residence?
8      Q. Thursday, 12/27.                                 8     A. I don't recall that.
9      A. Oh, I thought you said 7 something.              9     Q. Okay. In any of the --
10     Q. At 7:11 a.m., the first entry on that            10    A. During this time period?
11 day.                                                    11    Q. At all. I'm asking about at all.
12        MR. HANSEN: Right there (indicating).            12    A. Well, I knew at some point they had filed
13        THE WITNESS: Oh, okay. Sorry. Okay.              13 for divorce.
14        (Continuing in nonconfidential portion of        14    Q. Did you learn that through Ms. Gomez or
15 transcript.)                                            15 some other source?
16 BY MS. THOMPSON:                                        16    A. Through some other source.
17     Q. Do you have any memory of getting a text         17    Q. Okay. Did you ever talk with Erika Gomez
18 message at that time?                                   18 about her separation from Curt?
19     A. No.                                              19    A. No.
20     Q. In general, with the text messages that          20    Q. In any of the text messages that you do
21 you recall receiving from Erika Gomez, in the           21 recall receiving from Ms. Gomez, did she ever tell
22 content of what you sent back, did you at all           22 you that Curt had -- that she believed that Curt
23 encourage, you know, Erika Gomez in your responses      23 had killed Cory?
24 to contact you further about this topic?                24    A. Not that I recall.
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-7                 Page 33 of 36
                                           Transcript of Gary Farha                                   33 (129 to 132)

                                          Conducted on July 18, 2018
                                                       129                                                      131
1      Q. Did she ever tell you she had any                  1 me ask you this.
2 information related to Cory's death?                       2          Did your office in its work with the
3      A. Not that I ever heard from her.                    3 Quincy Police Department -- let me start this
4      Q. If she had told you something along those          4 question one more time.
5 lines, is that something you would have taken some         5          In your personal involvement with the
6 action on?                                                 6 Quincy Police Department in the cases that you
7      A. That's a tough question, because, again,           7 prosecuted that involved that agency, did you ever
8 she had zero credibility with me.                          8 discuss with any members of the Quincy Police
9      Q. Why did she have zero credibility with             9 Department their record keeping practices for, you
10 you?                                                      10 know, investigations they were involved in?
11     A. Just how she acted.                                11     A. Never.
12     Q. Did you ever observe -- did you ever               12     Q. Is that something that you or your
13 observe any behavior from her that you believe            13 office, to your knowledge, ever conferred with them
14 indicated that she might have some mental health          14 about or advised them about?
15 problem?                                                  15     A. They had the city attorney, they had
16         MR. HANSEN: Don't answer yet. I object            16 Mr. Cameron who was an assistant -- well, no, he
17 to form  and foundation.                                  17 was the city attorney. They had corporation
18         Go ahead.                                         18 counsel. They made it clear they were the people
19         THE WITNESS: I didn't ever even think             19 that would advise the Quincy Police Department on
20 about whether she had a mental health illness or          20 policy and procedure. Never once did I have a
21 not. I just -- I mean, I plain and simply could           21 discussion about that.
22 not stand her.                                            22     Q. Did you -- have you ever in any case that
23 BY MS. THOMPSON:                                          23 you've been involved in in investigating or
24     Q. How long did you know her before you               24 prosecuting that involved the Quincy Police
                                                       130                                                      132
1 determined that she didn't have any credibility            1 Department developed some concern that the Quincy
2 with you?                                                  2 Police Department had not retained all the
3      A. Not very long.                                     3 documents that were necessary for a criminal
4      Q. If she had told you that -- well, let me           4 investigation?
5 ask you this.                                              5      A. I never encountered that.
6         Did you ever discuss with Adam Gibson              6      Q. If that's something you believed had
7 whether Erika Gomez had made allegations to him            7 occurred, is that something you would have taken
8 about Curt's involvement in -- or Curt's supposed          8 some action on?
9 involvement in killing Cory?                               9      A. I would have.
10     A. No.                                                10     Q. All right. And finally, it's my
11     Q. At any point did you become aware that             11 understanding that there is currently some
12 she was making allegations that Curt had, you know,       12 investigation that's ongoing that involves Coroner
13 made inculpatory statements to her?                       13 Keller, and I have no questions for you about the
14     A. Probably from the newspaper accounts of            14 content of that investigation, but my question for
15 the trial in Springfield, but that would be it.           15 you is this: As the State's Attorney, has your
16     Q. Okay. Was that something that was                  16 office determined that there is a conflict between
17 discussed in your -- in the State's Attorney's            17 your office and Mr. Keller with respect to that
18 Office at all about Erika Gomez making allegations        18 investigation?
19 about Curt?                                               19        MR. HANSEN: Object to -- is this going
20     A. No.                                                20 to be the one question on this issue?
21     Q. I have one -- I have a couple of                   21        MS. THOMPSON: There is one follow-up,
22 additional follow-up questions from what we talked        22 but I have  no content-related questions.
23 about earlier, and then I think we are done.              23        MR. HANSEN: As far as a conflict in
24        Did you ever come to learn -- well, let            24 what, the investigation?
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
          1:17-cv-01201-SEM-EIL # 90-7                   Page 34 of 36
                                             Transcript of Gary Farha                                  34 (133 to 136)

                                            Conducted on July 18, 2018
                                                         133                                                     135
1          MS. THOMPSON: Well, --                              1 record. The time is 11:51
2          MR. HANSE: I'll object to form and                  2 BY MS. THOMPSON:
3 foundation. I mean, I don't know what you are                3      Q. I have one additional question for you,
4 getting at as far as a conflict. I mean, I will              4 which is: The incident that you described where
5 tell you the Illinois State Police is doing the              5 Curt was upset about the public defender job, did
6 investigation, and we are not going to comment or            6 anyone who was present, to your knowledge, take any
7 he is not going to answer any questions on that.             7 disciplinary steps towards Curt as a result of that
8          MS. THOMPSON: I understand that.                    8 incident?
9          MR. HANSEN: Okay. Why don't you                     9      A. I'm not aware of it, if they did.
10 maybe -- if you want the question to stand as it            10     Q. The police were not called?
11 is, I'm going to object to form.                            11     A. No.
12 BY MR. HANSE:                                               12     Q. And --
13      Q. Let me ask you this question, Mr. Farha.            13     A. Because it was brief.
14 Is there, to your knowledge, and this has been, I           14     Q. All right. And at the time of that that
15 think reported publicly, is there an investigation          15 incident concluded, did you have any concern for
16 going on involving Coroner Keller at the present            16 anyone's safety in the office as a result of what
17 time?                                                       17 you had observed?
18      A. Yes.                                                18     A. Immediately, yes.
19      Q. And have you made a determination as the            19     Q. While Curt was in there being upset, you
20 State's Attorney that your office has a conflict in         20 did have concern for your safety; is that right?
21 being involved in any potential investigation or            21     A. Yes.
22 potential prosecution of that matter?                       22     Q. All right. After the incident concluded,
23      A. The matter was referred --                          23 did you have concern for your safety thereafter?
24         MR. HANSEN: Okay. Go ahead.                         24     A. Not once he left.
                                                         134                                                     136
1         THE WITNESS: The matter was referred to              1         MS. THOMPSON: I don't have any other
2 the special prosecutor, which is the Appellate               2 questions.
3 Prosecutor's Office in Springfield.                          3         MS. EMERY: I have a couple follow-ups.
4 BY MS. THOMPSON:                                             4                 EXAMINATION BY
5      Q. Was that a decision that you personally              5                 MS. EMERY:
6 made about that investigation?                               6      Q. Mr. Farha -- could you hand the witness
7      A. Absolutely.                                          7 the Deposition Exhibit 7. You recall that
8      Q. And who, if anyone, in the office of the             8 questions were asked by Ms. Thompson about these
9 special -- what's the name of the office again               9 phone records?
10 because I get it wrong?                                     10     A. Yes.
11     A. The Illinois State Appellate Prosecutor's            11        MS. EMERY: And this part of the
12 Office.                                                     12 deposition we would like to be confidential.
13     Q. Thank you.                                           13        (The following portion has been deemed
14        Who in the Illinois State Appellate                  14 confidential.)
15 Prosecutor's Office, if anyone, have you conferred          15 BY MS. EMERY:
16 with about that prosecution?                                16     Q. If you look at the pages that in the
17     A. I personally spoke to Patrick Delfino,               17 upper right-hand corner are pages 6, 7, 8, 9, and
18 who is the executive director of that agency.               18 10 of 71, do you see those pages?
19     Q. Let me just have one second. I just want             19     A. Yes.
20 to confer for like 30 seconds.                              20     Q. And you had mentioned that this was --
21        THE VIDEOGRAPHER: We are going off the               21 that Curtis Lovelace's name was on the record as
22 record. The time is 11:48.                                  22 the owner of this AT&T number?
23        (Whereupon a short recess was taken.)                23     A. Right.
24        THE VIDEOGRAPHER: We are back on the                 24     Q. And do you see the number 217-257-2268?
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
         1:17-cv-01201-SEM-EIL # 90-7              Page 35 of 36
                                          Transcript of Gary Farha                              35 (137 to 140)

                                         Conducted on July 18, 2018
                                                   137                                                   139
1      A. Yes.                                           1 reserve.
2      Q. Do you know whose number that is               2          MS. THOMPSON: I actually have one more
3 specifically?                                          3 thing. I'm really sorry. It's not a question.
4      A. No.                                            4          Mr. Farha, your counsel and I discussed
5      Q. Okay. And if you look at the back two          5 previously that while I might have the opportunity
6 pages of that exhibit that are pages 34 and 37 of      6 to ask you questions that would relate to any
7 71, that involves a different phone number with        7 punitive damages request in this case, which would
8 Curtis Lovelace's name on it, correct?                 8 go into your financial situation, sir, that I will
9      A. It appears to.                                 9 not ask those questions today with the
10     Q. And that number 217-257-8685, do you know      10 understanding that if that becomes an issue later
11 specifically whose number that was?                   11 in this litigation your counsel and I would confer
12     A. No, I do not.                                  12 about an appropriate way to get that information
13         (Continuing in nonconfidential portion of     13 from you. And I think with your counsel's
14 transcript.)                                          14 agreement, I won't ask those questions today. If
15 BY MS. EMERY:                                         15 your counsel --
16     Q. Okay. And if you will look at what was         16         Is that our agreement, Counsel?
17 previously   marked as Farha Deposition Exhibit 1.    17         MR. HANSEN: Yeah. If and when punitive
18     A. Yes.                                           18 damages become an issue and you are allowed to
19     Q. Ms. Thompson asked you a series of             19 inquire into them, et cetera, I agree that we will
20 questions about this two-page exhibit. Was there      20 handle it at that point in time.
21 an attachment from Adam Gibson to you on the first    21         MS. THOMPSON: All right. Thank you,
22 page of this exhibit, which is Bates stamped          22 Counsel.
23 Plaintiff 4753? Was there an attachment to that       23         THE VIDEOGRAPHER: This marks the end of
24 e-mail?                                               24 the deposition of Gary Farha. We are going off the
                                                   138                                                   140
1      A. There may have been. I'm not sure. I           1 record. The time is 11:57.
2 don't think so. Oh, yes, I'm sorry, there was.         2           (DEPOSITION CLOSED)
3      Q. Okay.                                          3
4      A. Yeah.                                          4
5      Q. And was that attachment his draft of a         5
6 search warrant?                                        6
7      A. I don't know, because I didn't look at         7
8 it. I just forwarded it to Jon.                        8
9      Q. Okay. And do you know whether -- this          9
10 was referred to by Ms. Thompson as a subpoena         10
11 request in her question. Do you know if this was a    11
12 subpoena request or a search warrant request?         12
13     A. I believe it was a search warrant. I           13
14 think it mentioned Comcast in the first sentence,     14
15 but it then mentions search warrant in the second     15
16 part, so I'm pretty certain it was a search           16
17 warrant.                                              17
18         MS. EMERY: Okay. I don't have anything        18
19 further.                                              19
20         MS. THOMPSON: No.                             20
21         MR. HANSEN: All right. You want to            21
22 read?  You  want to reserve signature?                22
23         THE WITNESS: Sure.                            23
24         MR. HANSEN: We will read. We will             24
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
            1:17-cv-01201-SEM-EIL # 90-7                   Page 36 of 36
                                                    Transcript of Gary Farha    36 (141 to 144)

                                                   Conducted on July 18, 2018
                                                           141
1 STATE OF ILLINOIS )
                 ) SS.
2 COUNTY OF ADAMS )
3
4
              C ER T I F I C AT E
5
6         I, Gina L. Nottingham, Certified Shorthand
7 Reporter in and for the State of Illinois, do hereby
8 certify that GARY FARHA, the witness whose deposition
9 is hereinfore set forth, was duly sworn by me and that
10 such deposition is a true record of the testimony
11 given by the witness.
12        I further certify that the signature of the
13 witness to the deposition was not waived.
14        I further certify that I am not counsel for
15 nor in any way related to any of the parties to this
16 action, nor am I in any way interested in the outcome
17 thereof.
18        In testimony thereof, I have hereunto set my
19 hand this 30th day of July, A.D., 2018.
20
21
22
                     ____________________________
23
                     Certified Shorthand Reporter
24




                                                   PLANET DEPOS
                                      888.433.3767 | WWW.PLANETDEPOS.COM
